Exhibit 10.1

ASSET PURCHASE AGREEMENT

between

EADS NORTH AMERICA, INC.

and

ASTRONICS CORPORATION

dated as of

January 20, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

ARTICLE II PURCHASE AND SALE

     9   

Section 2.01

 

Purchase and Sale of Assets

     9   

Section 2.02

 

Excluded Assets

     10   

Section 2.03

 

Assumed Liabilities

     11   

Section 2.04

 

Excluded Liabilities

     12   

Section 2.05

 

Purchase Price

     13   

Section 2.06

 

Purchase Price Adjustments

     13   

Section 2.07

 

Allocation of Purchase Price

     15   

Section 2.08

 

Non-assignable Assets

     15   

ARTICLE III CLOSING

     17   

Section 3.01

 

Closing

     17   

Section 3.02

 

Closing Deliverables

     17   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

     18   

Section 4.01

 

Organization and Qualification of Seller

     18   

Section 4.02

 

Authority of Seller

     19   

Section 4.03

 

No Conflicts; Consents

     19   

Section 4.04

 

Financial Statements

     19   

Section 4.05

 

Absence of Certain Changes, Events and Conditions

     20   

Section 4.06

 

Material Contracts

     21   

Section 4.07

 

Title to Tangible Personal Property

     23   

Section 4.08

 

Real Property

     23   

Section 4.09

 

Intellectual Property

     24   

Section 4.10

 

Legal Proceedings; Governmental Orders

     25   

Section 4.11

 

Compliance With Laws; Permits

     25   

Section 4.12

 

Environmental Matters

     26   

Section 4.13

 

Employee Benefit Matters

     26   

Section 4.14

 

Employment Matters

     27   

Section 4.15

 

Brokers

     28   



--------------------------------------------------------------------------------

Section 4.16

 

Assets of the Business

     28   

Section 4.17

 

[Reserved]

     28   

Section 4.18

 

Inventory

     28   

Section 4.19

 

Suppliers and Customers

     28   

Section 4.20

 

Taxes

     29   

Section 4.21

 

Insurance

     29   

Section 4.22

 

Affiliate Transactions

     29   

Section 4.23

 

Product Warranties

     29   

Section 4.24

 

Absence of Questionable Payments

     29   

Section 4.25

 

Export Control Regulations

     30   

Section 4.26

 

No Other Representations and Warranties

     30   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

     31   

Section 5.01

 

Organization and Authority of Buyer

     31   

Section 5.02

 

Authority of Buyer

     31   

Section 5.03

 

No Conflicts; Consents

     31   

Section 5.04

 

Brokers

     32   

Section 5.05

 

Sufficiency of Funds

     32   

Section 5.06

 

Solvency

     32   

Section 5.07

 

Legal Proceedings

     32   

Section 5.08

 

Foreign Ownership

     32   

Section 5.09

 

Independent Investigation

     32   

ARTICLE VI COVENANTS

     33   

Section 6.01

 

Closing Conditions

     33   

Section 6.02

 

Conduct of Business Prior to the Closing

     33   

Section 6.03

 

Access to Information

     33   

Section 6.04

 

Supplement to Disclosure Schedules

     34   

Section 6.05

 

Employees and Employee Benefits

     34   

Section 6.06

 

Confidentiality

     36   

Section 6.07

 

Governmental Approvals and Consents

     37   

Section 6.08

 

Books and Records

     38   

Section 6.09

 

Public Announcements

     38   

Section 6.10

 

Bulk Sales Laws

     38   



--------------------------------------------------------------------------------

Section 6.11

 

Transfer Taxes

     38   

Section 6.12

 

Tax Matters

     39   

Section 6.13

 

Further Assurances

     40   

Section 6.14

 

Replacement of Credit Support Obligations

     40   

Section 6.15

 

Transition Matters

     40   

Section 6.16

 

Non-Compete

     40   

Section 6.17

 

Non-Solicit

     41   

Section 6.18

 

Financial Arrangements Applicable During Extension Period

     41   

Section 6.19

 

Post-Closing Payments in Respect of Purchased Assets

     42   

Section 6.20

 

Post-Closing Litigation Cooperation

     42   

ARTICLE VII CONDITIONS TO CLOSING

     42   

Section 7.01

 

Conditions to Obligations of All Parties

     42   

Section 7.02

 

Conditions to Obligations of Buyer

     43   

Section 7.03

 

Conditions to Obligations of Seller

     43   

Section 7.04

 

Frustration of Closing Conditions

     44   

ARTICLE VIII INDEMNIFICATION

     44   

Section 8.01

 

Survival

     44   

Section 8.02

 

Indemnification By Seller

     45   

Section 8.03

 

Indemnification By Buyer

     45   

Section 8.04

 

Certain Limitations

     46   

Section 8.05

 

Indemnification Procedures

     47   

Section 8.06

 

Tax Treatment of Indemnification Payments

     49   

Section 8.07

 

Exclusive Remedies

     49   

ARTICLE IX TERMINATION

     49   

Section 9.01

 

Termination

     49   

Section 9.02

 

Effect of Termination

     50   

ARTICLE X MISCELLANEOUS

     50   

Section 10.01

 

Expenses

     50   

Section 10.02

 

Notices

     50   

Section 10.03

 

Interpretation

     51   

Section 10.04

 

Headings

     51   



--------------------------------------------------------------------------------

Section 10.05

 

Severability

     52   

Section 10.06

 

Entire Agreement

     52   

Section 10.07

 

Successors and Assigns

     52   

Section 10.08

 

No Third Party Beneficiaries

     52   

Section 10.09

 

Amendment and Modification; Waiver

     52   

Section 10.10

 

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

     53   

Section 10.11

 

Specific Performance

     53   

Section 10.12

 

Counterparts

     53   



--------------------------------------------------------------------------------

Appendices Appendix I    Statement of Accounting Principles Appendix II   
Closing Working Capital Calculation & Adjustments Exhibits Exhibit A    Form of
Bill of Sale Exhibit B    Form of Assignment and Assumption Agreement Exhibit C
   Form of IP Assignment Agreement Exhibit D    Form of Assignment and
Assumption of Lease Schedules Schedule 5.03    Buyer Consents Schedule 5.08   
Foreign Ownership Schedule 7.01(c)(i)    Seller Consents Required for Closing
Schedule 7.01(c)(ii)    Buyer Consents Required for Closing Disclosure Schedules
Section 2.01(a)    Accounts Receivable Section 2.01(b)    Inventory Section
2.01(c)    Assigned Contracts Section 2.01(e)    Assigned Tangible Personal
Property Section 2.01(f)    Assigned Permits Section 2.01(g)    Prepaid Expenses
Section 2.01(j)    Other Purchased Assets Section 2.02(j)    Other Excluded
Assets Section 2.03(a)    Accounts Payable Schedule 2.03(g)    Other Assumed
Liabilities Schedule 2.04(g)    Other Excluded Liabilities Section 4.03   
Required Consents Section 4.05    Material Changes, Events and Conditions
Section 4.06(a)    Material Contracts Section 4.06(c)    Cost of Completion
Section 4.06(d)    Redacted Material Contracts Section 4.06(e)    Government
Contracts Section 4.06(f)    Government Property in Seller’s Possession Section
4.07    Tangible Personal Property Section 4.08(b)    Leased Real Property
Section 4.09(a)    Intellectual Property Registrations Section 4.09(b)   
Intellectual Property Licenses Section 4.10(a)    Legal Proceedings Section
4.10(b)    Governmental Orders Section 4.11(a)    Compliance with Laws Section
4.12(a)    Environmental Notices and Claims



--------------------------------------------------------------------------------

Section 4.12(b)    Exceptions to Environmental Permits Section 4.12(d)   
Hazardous Materials Section 4.13(a)    Benefit Plans Section 4.13(b)    Benefit
Plan Compliance Section 4.13(c)    Multiemployer Plans Section 4.14(a)   
Employee List Section 4.14(c)    Employment-Related Claims Section 4.18   
Exceptions to Inventory Section 4.19    Suppliers and Customers Section 4.21   
Insurance Section 4.22    Affiliate Transactions Section 4.23(a)    Forms of
Product Warranties Section 4.25(a)    Import and Export Licenses Section 4.25(b)
   Voluntary Disclosures Section 6.02    Conduct of Business Prior to Closing
Section 7.03(g)    Credit Support Obligations



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

(EADS NORTH AMERICA TEST AND SERVICES)

This Asset Purchase Agreement (this “Agreement”), dated as of January 20, 2014
(the “Effective Date”), is entered into between EADS NORTH AMERICA, INC., a
Delaware corporation (“Seller”), and ASTRONICS CORPORATION, a New York
corporation (“Astronics”). Seller and Buyer are referred to herein as the
“Parties” and each, individually, as a “Party.”

RECITALS

WHEREAS, Seller is engaged through its EADS North America Test and Services
division in the business of designing and manufacturing automatic test systems
and test and measurement hardware and software products and providing related
services for the semiconductor, aerospace and defense industries (the
“Business”); and

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all of the assets and liabilities of the
Business, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

The following terms have the meanings specified or referred to in this Article
I:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“AIRBUS Name” has the meaning set forth in Section 6.15.

“Allocation Schedule” has the meaning set forth in Section 2.07.

“Assigned Contracts” has the meaning set forth in Section 2.01(c).

“Assigned Permits” has the meaning set forth in Section 2.01(f).

“Assignment and Assumption Agreement” has the meaning set forth in
Section 3.02(a)(ii).

 

1



--------------------------------------------------------------------------------

“Assignment and Assumption of Lease” has the meaning set forth in
Section 3.02(a)(iv).

“Assumed Liabilities” has the meaning set forth in Section 2.03.

“Astronics” has the meaning set forth in the preamble.

“Benefit Plan” has the meaning set forth in Section 4.13(a).

“Bill of Sale” has the meaning set forth in Section 3.02(a)(i).

“Books and Records” has the meaning set forth in Section 2.01(i).

“Business” has the meaning set forth in the recitals.

“Business Bank Accounts” means the bank accounts established by Seller for the
Business.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York or California are authorized or required by
Law to be closed for business.

“Buyer” means, as of the Effective Date, Astronics, and after the assignment by
Astronics of its rights and obligations under this Agreement to the Buyer
Assignee, the Buyer Assignee.

“Buyer 401(k) Plan” has the meaning set forth in Section 6.05(d).

“Buyer Assignee” means any wholly-owned subsidiary of Astronics to which
Astronics assigns its rights and obligations under this Agreement in accordance
with Section 10.07.

“Buyer Benefit Plans” has the meaning set forth in Section 6.05(c).

“Buyer Closing Certificate” has the meaning set forth in Section 7.03(d).

“Cash on Hand” means, on the relevant measurement date, the aggregate cash on
hand in the Business Bank Accounts.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

“CFIUS” means the Committee on Foreign Investment in the United States.

“Closing” has the meaning set forth in Section 3.01.

“Closing Adjustment” means an amount equal to the Estimated Working Capital
minus Target Working Capital.

 

2



--------------------------------------------------------------------------------

“Closing Cash on Hand” has the meaning set forth in Section 2.05(c).

“Closing Date” has the meaning set forth in Section 3.01.

“Closing Date Purchase Price” has the meaning set forth in Section 2.05(a).

“Closing Working Capital” means (a) the current assets of the Business, less
(b) the current liabilities of the Business, determined as of 12:01 a.m. PT on
the Closing Date, as further adjusted in accordance with Appendix II attached
hereto, which includes a sample calculation of Closing Working Capital assuming
a Closing Date as of December 31, 2012 and August 31, 2013.

“Closing Working Capital Statement” has the meaning set forth in
Section 2.06(b).

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
August 5, 2013, between Buyer and Houlihan Lokey, which sets forth Buyer’s
confidentiality obligations with respect to Seller and the Business.

“Consent” means any consent, authorization, approval, order, filing, or waiver.

“Contracts” means all legally binding written contracts, leases, mortgages,
licenses, instruments, notes, commitments, undertakings, indentures and other
agreements.

“Direct Claim” has the meaning set forth in Section 8.05(c).

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller to
Buyer concurrently with the execution and delivery of this Agreement.

“Dollars or $” means the lawful currency of the United States.

“Drop Dead Date” means the date that is forty-five (45) days after the Effective
Date (the “Initial Drop Dead Date”); provided, however that if all conditions to
Closing set forth in Article VII have been satisfied as of such date, other than
(i) the conditions set forth in Sections 7.01(a) and/or 7.01(b) and
(ii) conditions which, by their nature, are to be satisfied on the Closing Date,
then the Drop Dead Date shall automatically be extended to the date that is one
hundred twenty (120) days after the Initial Drop Dead Date.

“EACs” means a financial analysis for a specific Government Contract as of a
balance sheet date which includes (i) the estimated contract value or total
contract revenues, (ii) total estimated direct costs and indirect rates
allocable to such Government Contract at completion (comprised of actual
incurred direct costs and indirect rates applied to date and estimated direct
costs and indirect rates for authorized work remaining to complete the
contract), and (iii) the estimated total profit or loss on such Government
Contract.

“EADS Name” has the meaning set forth in Section 6.15.

“Effective Date” has the meaning set forth in the preamble.

 

3



--------------------------------------------------------------------------------

“Employees” means those Persons employed by Seller who worked exclusively for
the Business immediately prior to the Closing.

“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment or other similar encumbrance.

“Environmental Claim” means any Governmental Order, action, suit, claim,
investigation or other legal proceeding by any Person alleging liability of
whatever kind or nature (including liability or responsibility for the costs of
enforcement proceedings, investigations, cleanup, governmental response, removal
or remediation, natural resources damages, property damages, personal injuries,
medical monitoring, penalties, contribution, indemnification and injunctive
relief) arising out of, based on or resulting from: (a) the presence, Release
of, or exposure to, any Hazardous Materials; or (b) any actual or alleged
non-compliance with any Environmental Law or term or condition of any
Environmental Permit.

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): CERCLA; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C.
§§ 1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C.
§§ 2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986,
42 U.S.C. §§ 11001 et seq.; and, the Clean Air Act of 1966, as amended by the
Clean Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Estimated Closing Working Capital” has the meaning set forth in
Section 2.06(a).

“Excluded Assets” has the meaning set forth in Section 2.02.

“Excluded Liabilities” has the meaning set forth in Section 2.04.

 

4



--------------------------------------------------------------------------------

“Exon-Florio Amendment” means the Exon-Florio Amendment to the Defense
Production Act of 1950, 50 U.S.C. App. § 2170, as amended, including the rules
and regulations promulgated with respect thereto.

“Extension Period” has the meaning set forth in Section 6.03.

“Financial Model” means Seller’s financial model for the Business set forth in
the document titled “Project Tiger Model – 2010A-2017P” which has been made
available to Buyer on the “Project Tiger” electronic data room site established
by RR Donnelley on behalf of Seller.

“Financial Statements” has the meaning set forth in Section 4.04(a).

“FIRPTA Certificate” has the meaning set forth in Section 7.02(g).

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any regulatory agency or instrumentality of
such government or political subdivision, or any quasi-governmental authority
(to the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal having
legal jurisdiction over the matter or Person in question.

“Government Contract” means a Contract between Seller and a Governmental
Authority, or a prime contractor or subcontractor thereof, with respect to the
Business.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

“Houlihan Lokey” means Houlihan Lokey Capital, Inc., in its capacity as the
financial advisor to Seller.

“Historical Financial Statements” has the meaning set forth in Section 4.04(a).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indemnified Party” has the meaning set forth in Section 8.04.

“Indemnifying Party” has the meaning set forth in Section 8.04.

 

5



--------------------------------------------------------------------------------

“Independent Accountant” means (a) an independent nationally recognized firm of
independent certified public accountants mutually selected by Seller and Buyer
or (b) in the event that Buyer and Seller cannot agree pursuant to clause
(a) within five (5) Business Days after a matter may first be submitted to an
Independent Account hereunder, such independent nationally recognized firm of
independent certified public accountants appointed by the American Institute of
Certified Public Accountants.

“Initial Drop Dead Date” has the meaning set forth in the definition of “Drop
Dead Date.”

“Initial Purchase Price” has the meaning set forth in Section 2.05(a).

“Intellectual Property” means the following worldwide: (a) trademarks and
service marks, including the goodwill symbolized thereby, and all applications
and registrations for any of the foregoing; (b) copyrights, including all
applications and registrations, and original works of authorship; (c) trade
secrets and confidential and proprietary know-how; (d) patents and patent
applications; and (e) internet domain name registrations.

“Intellectual Property Assets” has the meaning set forth in Section 2.01(d).

“Intellectual Property Licenses” means all licenses, sublicenses and other
similar agreements by or through which other Persons, including Seller’s
Affiliates, grant Seller exclusive or non-exclusive rights or interests in or to
any Intellectual Property that is used exclusively in connection with the
Business.

“Intellectual Property Registration” means any Intellectual Property that is
used exclusively in connection with the Business and is the subject of any
issued registration, patent, or any pending application therefor.

“Interim Financial Statements” has the meaning set forth in Section 4.04(a).

“IP Assignment Agreement” has the meaning set forth in Section 3.02(a)(iii).

“Knowledge of Seller” or “Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of James Mulato, Jonathan Sinskie, or
Bob Bettwy.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Leased Real Property” has the meaning set forth in Section 4.08(b).

“Leases” has the meaning set forth in Section 4.08(b).

“Losses” means losses, damages, liabilities, costs or expenses, including
reasonable attorneys’ fees; provided, that Losses shall not include any
punitive, incidental, consequential, special or indirect damages (including lost
profits, diminution in value, losses based on a multiple or similar items).

 

6



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, condition or change that is
materially adverse to (a) the business, results of operations, financial
condition or assets of the Business, taken as a whole, or (b) the ability of
Seller to consummate the transactions contemplated hereby; provided, however,
that “Material Adverse Effect” shall not include any event, condition or change,
directly or indirectly, arising out of or attributable to: (i) general economic
or political conditions; (ii) conditions generally affecting the industries in
which the Business operates; (iii) any changes in financial, banking or
securities markets in general, including any disruption thereof and any decline
in the price of any security or any market index or any change in prevailing
interest rates; (iv) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (v) any action required or
permitted by this Agreement or any action taken (or omitted to be taken) with
the written consent of or at the written request of Buyer; (vi) any matter of
which Buyer is aware on the Effective Date; (vii) any changes in applicable Laws
or accounting rules (including GAAP) or the enforcement, implementation or
interpretation thereof; (viii) the announcement, pendency or completion of the
transactions contemplated by this Agreement, including losses or threatened
losses of employees, customers, suppliers, distributors or others having
relationships with Seller and the Business; (ix) any natural or man-made
disaster or acts of God; or (x) any failure by the Business to meet any internal
or published projections, forecasts or revenue or earnings predictions.

“Material Contracts” has the meaning set forth in Section 4.06(a).

“Most Recent Balance Sheet” has the meaning set forth in Section 4.04(a).

“Most Recent Balance Sheet Date” has the meaning set forth in Section 4.04(a).

“Nonqualified Deferred Compensation Obligations” has the meaning set forth in
Section 2.02(f).

“Objection Statement” has the meaning set forth in Section 2.06(b)(ii).

“Ordinary Course of Business” means the ordinary course of business of the
Business consistent with past custom and practice, including with respect to
quantity and frequency.

“Party” and “Parties” have the meanings set forth in the preamble.

“Pension Plans” has the meaning set forth in Section 2.01(i).

“Permits” means all permits, licenses, franchises, approvals, authorizations and
consents required to be obtained from Governmental Authorities.

“Permitted Encumbrances” means (a) liens for Taxes not yet due and payable or
being contested in good faith by appropriate procedures; (b) mechanics’,
carriers’, workmen’s, repairmen’s or other like liens arising or incurred in the
Ordinary Course of Business; (c) easements, rights of way, zoning ordinances,
building restrictions and other similar encumbrances affecting real property or
conditions that would be shown in a title report, survey or physical inspection
of real property; and (d) liens arising under original purchase price
conditional sales contracts and equipment leases with third parties entered into
in the Ordinary Course of Business.

 

7



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Post-Closing Adjustment” has the meaning set forth in Section 2.06(b)(iii).

“Purchase Price” has the meaning set forth in Section 2.05(a).

“Purchased Assets” has the meaning set forth in Section 2.01.

“Qualified Benefit Plan” has the meaning set forth in Section 4.13(b).

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, or disposing into or through the environment (including, without
limitation, ambient air (indoor or outdoor), surface water, groundwater, land
surface or subsurface strata or within any building, structure, facility or
fixture).

“Representative” means, with respect to any Person, such Person’s directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other advisors.

“Restricted Period” has the meaning set forth in Section 6.16.

“Review Period” has the meaning set forth in Section 2.06(b)(i).

“Schedule Supplement” has the meaning set forth in Section 6.04.

“Seller” has the meaning set forth in the preamble.

“Seller Closing Certificate” has the meaning set forth in Section 7.02(d).

“Seller Competitive Activities” has the meaning set forth in Section 6.16.

“Seller 401(k) Plan” has the meaning set forth in Section 6.05(d).

“Statement of Accounting Principles” means the statement of accounting
principles set forth on Appendix I attached hereto.

“Straddle Period” means any Tax period which begins before the Closing Date and
ends on or after the Closing Date.

“Support Obligations” means letters of credit, cash collateral, deposits,
guarantees and other credit support that Seller or any of its Affiliates has
provided to or for the benefit of any other Person in connection with the
Business or the Purchased Assets.

“Tangible Personal Property” has the meaning set forth in Section 2.01(e).

“Target Working Capital” means $36,000,000.

 

8



--------------------------------------------------------------------------------

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

“Third Party Claim” has the meaning set forth in Section 8.05(a).

“Threshold Amount” has the meaning set forth in Section 8.04(b).

“Transaction Documents” means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, the Assignment and Assumption of Leases, the IP
Assignment Agreement, and the other agreements, instruments and documents
required to be delivered at the Closing.

“Transactions” means the purchase and sale of the Purchased Assets and the
assumption of the Assumed Liabilities contemplated by this Agreement.

“Transferred Employees” has the meaning set forth in Section 6.05(a).

“Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of Treasury (including any successor regulations).

“WARN Act” means the Worker Adjustment and Retraining Notification Act.

ARTICLE II

PURCHASE AND SALE

Section 2.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing, Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, all of Seller’s
right, title and interest in, to and under the following assets, properties and
rights of Seller, to the extent that such assets, properties and rights exist as
of the Closing Date and exclusively relate to the Business (collectively, the
“Purchased Assets”):

(a) the accounts or notes receivable (billed or unbilled) of the Business
(exclusive of accounts or notes receivable attributable to Affiliates of Seller)
set forth on Section 2.01(a) of the Disclosure Schedules;

(b) all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories of the Business, including those
inventories set forth on Section 2.01(b) of the Disclosure Schedules (the
“Inventory”);

 

9



--------------------------------------------------------------------------------

(c) other than as set forth on Section 2.02(j) of the Disclosure Schedules, all
Contracts set forth on Section 2.01(c) of the Disclosure Schedules, the Leases
set forth on Section 4.08(b) of the Disclosure Schedules and the Intellectual
Property Licenses set forth on Section 4.09(b) of the Disclosure Schedules
(collectively, the “Assigned Contracts”);

(d) other than as set forth on Section 2.02(j) of the Disclosure Schedules, all
Intellectual Property exclusively owned by Seller and exclusively used in
connection with the Business as currently conducted, including the Intellectual
Property Registrations set forth on Part I of Section 4.09(a) of the Disclosure
Schedules (the “Intellectual Property Assets”);

(e) all furniture, fixtures, equipment, supplies and other tangible personal
property of the Business set forth in the fixed asset list for the Business
attached to Section 2.01(e) of the Disclosure Schedules (the “Tangible Personal
Property”);

(f) all Permits, including Environmental Permits, listed on Section 2.01(f) of
the Disclosure Schedules (the “Assigned Permits”), but only to the extent such
Permits may be transferred under applicable Law;

(g) all prepaid expenses, credits, advance payments, security, deposits,
charges, sums and fees set forth on Section 2.01(g) of the Disclosure Schedules;

(h) all of Seller’s rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets;

(i) originals, or where not available, copies, of all books and records,
including books of account, ledgers and general, financial and accounting
records, machinery and equipment maintenance files, customer lists, customer
purchasing histories, price lists, distribution lists, supplier lists,
production data, quality control records and procedures, customer complaints and
inquiry files, research and development files, records and data (including all
correspondence with any Governmental Authority), and sales material and records
that exclusively relate to the Business or the Purchased Assets, other than
books and records set forth in Section 2.02(d) (“Books and Records”);

(j) the assets, properties and rights specifically set forth on Section 2.01(j)
of the Disclosure Schedules; and

(k) all goodwill associated with any of the assets described in the foregoing
clauses.

Section 2.02 Excluded Assets. Other than the Purchased Assets subject to
Section 2.01, Buyer expressly understands and agrees that it is not purchasing
or acquiring, and Seller is not selling or assigning, any other assets or
properties of Seller, and all such other assets and properties shall be excluded
from the Purchased Assets (the “Excluded Assets”). Without limiting the
foregoing, Excluded Assets include the following assets and properties of
Seller:

(a) all cash and cash equivalents, bank accounts and securities of Seller;

(b) all Contracts that are not Assigned Contracts;

 

10



--------------------------------------------------------------------------------

(c) all Intellectual Property other than the Intellectual Property Assets;

(d) the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Seller, all employee-related or employee benefit-related files
or records, other than personnel files of Transferred Employees, and any other
books and records which Seller is prohibited from disclosing or transferring to
Buyer under applicable Law and is required by applicable Law to retain or
otherwise determines are necessary or advisable for Seller to retain;

(e) all insurance policies of Seller and all rights to applicable claims and
proceeds thereunder;

(f) subject to Section 6.05(d), all Benefit Plans and trusts or other assets
attributable thereto, including, without limitation, (i) the Test and Services
Pension Plan, formerly the Racal Pension Plan and related trust, (ii) the Racal
Dana Instruments, Inc. Supplemental Executive Retirement Plan and related trust,
including the assets of the respective trusts including the Pacific Life
Insurance policy # VP60463170 ((i) and (ii) collectively referred to as, the
“Pension Plans”), and (iii) the assets and liabilities attributable to the
Employees and former employees of the Business participating in the Deferred
Compensation Plan of EADS North America, Inc. (the “Nonqualified Deferred
Compensation Obligations”);

(g) all Tax assets (including duty and Tax refunds and prepayments) of Seller or
any of its Affiliates;

(h) all rights to any action, suit or claim of any nature available to or being
pursued by Seller with respect to pre-Closing matters or occurrences, whether
arising by way of counterclaim or otherwise;

(i) all assets, properties and rights used by Seller in its businesses other
than the Business;

(j) the assets, properties and rights specifically set forth on Section 2.02(j)
of the Disclosure Schedules; and

(k) the rights which accrue or will accrue to Seller under the Transaction
Documents.

Section 2.03 Assumed Liabilities. Subject to the terms and conditions set forth
herein, at the Closing, Buyer shall assume and agree to pay, perform and
discharge when due any and all liabilities and obligations of Seller arising out
of or relating to the Business or the Purchased Assets on or after the Closing,
other than the Excluded Liabilities (collectively, the “Assumed Liabilities”),
including the following:

(a) all trade accounts payable of Seller to third parties (exclusive of trade
accounts payable to Affiliates of Seller) in connection with the Business that
remain unpaid as of the Closing Date as set forth on Section 2.03(a) of the
Disclosure Schedules;

(b) all liabilities and obligations under the Assigned Contracts (including any
guarantees provided by Seller thereunder);

 

11



--------------------------------------------------------------------------------

(c) except for any Benefit Plans or other liabilities specifically retained by
Seller under Section 6.05, all liabilities and obligations relating to employee
benefits, compensation or other arrangements with respect to any Transferred
Employee arising on or after the Closing;

(d) all liabilities and obligations for (i) Taxes relating to the Business, the
Purchased Assets or the Assumed Liabilities for any taxable period commencing
and ending on or after the Closing Date, (ii) Taxes relating to the Business,
the Purchased Assets or the Assumed Liabilities that are allocable to the
post-Closing portion of such Straddle Period (inclusive of the Closing Date) and
(iii) Taxes for which Buyer is liable pursuant to Section 6.11 and Section 6.12;

(e) all other liabilities and obligations arising out of or relating to Buyer’s
ownership or operation of the Business and the Purchased Assets on or after the
Closing;

(f) all current liabilities of Seller taken into account in the calculation of
Closing Working Capital; and

(g) all liabilities and obligations of Seller set forth on Section 2.03(g) of
the Disclosure Schedules.

Section 2.04 Excluded Liabilities. Buyer shall not assume and shall not be
responsible to pay, perform or discharge any of the following liabilities or
obligations of Seller (collectively, the “Excluded Liabilities”):

(a) the indebtedness of Seller, including any intercompany indebtedness (e.g.,
indebtedness related to the Business drawn down by Seller under its line of
credit with European Aeronautic Defence and Space Company, EADS N.V.);

(b) any liabilities or obligations arising out of or relating to Seller’s
ownership or operation of the Business and the Purchased Assets (other than the
Assigned Contracts) prior to the Closing Date;

(c) any liabilities or obligations relating to or arising out of the Excluded
Assets;

(d) any liabilities or obligations for (i) Taxes relating to the Business, the
Purchased Assets or the Assumed Liabilities for any taxable period commencing
and ending prior to the Closing Date (other than Taxes taken into account in the
calculation of Closing Working Capital in accordance with Section 2.03(f)),
(ii) Taxes relating to the Business, the Purchased Assets or the Assumed
Liabilities that are allocable to the pre-Closing Date portion of such Straddle
Period, and (iii) any other Taxes of Seller or any Affiliates of Seller (other
than Taxes allocated to Buyer under Section 6.11 and Section 6.12) for any
taxable period;

(e) except as provided in Section 2.03(f) or Section 6.05, any liabilities or
obligations of Seller relating to or arising out of (i) the employment, or
termination of employment, of any Employee or former employee of the Business
prior to the Closing, including any action, suit or claim by any Employee or
former employee of the Business for breaches of wage and hour, equal employment
opportunity, sexual harassment or discrimination Laws, (ii) workers’
compensation claims of any Employee or former employee of the Business which
relate to events occurring prior to the Closing Date, and (iii) any stay bonus
payable to any Employee;

 

12



--------------------------------------------------------------------------------

(f) except as expressly set forth in this Agreement or any other Transaction
Document, any liabilities or obligations of Seller arising or incurred in
connection with the negotiation, preparation, investigation and performance of
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby; and

(g) any liabilities and obligations of Seller set forth on Section 2.04(g) of
the Disclosure Schedules.

Section 2.05 Purchase Price.

(a) Subject to any adjustments made to the Initial Purchase Price pursuant to
the terms of this Agreement, the aggregate purchase price for the Purchased
Assets shall be Fifty Three Million Dollars ($53,000,000) (the “Initial Purchase
Price”), plus the assumption of the Assumed Liabilities. The Initial Purchase
Price as adjusted pursuant to Sections 2.05(b) and 2.06(a) shall be referred to
herein as the “Closing Date Purchase Price”; and the Closing Date Purchase Price
as further adjusted pursuant to the terms of this Agreement shall be referred to
herein as the “Purchase Price”.

(b) If the Drop Dead Date is extended beyond the Initial Drop Dead Date in
accordance with the terms of the “Drop Dead Date” definition, the Initial
Purchase Price shall be:

(i) increased by the amount by which the sum of (A) the Cash on Hand on the
Initial Drop Dead Date and (B) the aggregate cash advances or contributions made
by Seller and its Affiliates to or for the benefit of the Business during the
period commencing on the Initial Drop Dead Date and ending as of 12:01 a.m. PT
on the Closing Date (irrespective of whether made in the form of debt or equity)
exceeds the Cash on Hand as of 12:01 a.m. PT on the Closing Date; or

(ii) decreased by the amount by which the Cash on Hand as of 12:01 a.m. PT on
the Closing Date exceeds the sum of (A) the Cash on Hand on the Initial Drop
Dead Date and (B) the aggregate cash advances or contributions made by Seller
and its Affiliates to or for the benefit of the Business during the period
commencing on the Initial Drop Dead Date and ending as of 12:01 a.m. PT on the
Closing Date (irrespective of whether made in the form of debt or equity).

(c) The Closing Date Purchase Price shall be paid by wire transfer of
immediately available funds to an account designated in writing by Seller to
Buyer no later than two (2) Business Days prior to the Closing Date. In
addition, for purposes of clarification, Seller shall retain for its own account
all Cash on Hand as of Closing (the “Closing Cash on Hand”), and shall be
entitled to transfer the Closing Cash on Hand from the Business Bank Accounts to
one or more account(s) designated by it at any time on or after the Closing.

Section 2.06 Purchase Price Adjustments.

(a) At least two (2) Business Days prior to the Closing Date, Seller shall
prepare and deliver to Buyer a statement setting forth its good faith estimate
of Closing Working Capital (the “Estimated Closing Working Capital”), which
statement shall contain an estimated balance sheet (prepared in accordance with
GAAP (other than as provided in Appendix II) consistently

 

13



--------------------------------------------------------------------------------

applied in accordance with the Statement of Accounting Principles) for the
Business as of 12:01 a.m. PT on the Closing Date (without giving effect to the
transactions contemplated herein) and Seller’s calculation of Estimated Closing
Working Capital. If the Closing Adjustment is a positive number, the Initial
Purchase Price shall be increased by the amount of the Closing Adjustment. If
the Closing Adjustment is a negative number, the Initial Purchase Price shall be
reduced by the amount of the Closing Adjustment.

(b) (i) Within sixty (60) days after the Closing Date, Buyer shall prepare and
deliver to Seller a statement setting forth its calculation of Closing Working
Capital, which statement shall contain the balance sheet (prepared in accordance
with GAAP (other than as provided in Appendix II) consistently applied in
accordance with the Statement of Accounting Principles) for the Business as of
12:01 a.m. PT on the Closing Date (without giving effect to the transactions
contemplated herein) (the “Closing Working Capital Statement”). If the Drop Dead
Date is extended beyond the Initial Drop Dead Date, then the Estimated Closing
Working Capital and Closing Working Capital shall be calculated under this
Section 2.06 as if the Closing Date occurred on the Initial Drop Date.

(i) After receipt of the Closing Working Capital Statement, Seller shall have
thirty (30) days (the “Review Period”) to review the Closing Working Capital
Statement. From and after the Closing until the expiration of the Review Period,
Seller and Seller’s Representatives shall have full access to Buyer’s books and
records, employees, and work papers prepared by Buyer and/or Buyer’s
Representatives to the extent that they relate to the Closing Working Capital
Statement and to such historical financial information (to the extent in Buyer’s
possession) relating to the Closing Working Capital Statement as Seller may
reasonably request for the purpose of reviewing the Closing Working Capital
Statement, provided, that such access shall be permitted upon reasonable advance
notice during normal business hours in a manner that does not interfere with the
normal business operations of Buyer.

(ii) (A) On or prior to the expiration of the Review Period, Seller may deliver
to Buyer a written statement setting forth Seller’s objections to the Closing
Working Capital Statement (an “Objection Statement”). After delivery of an
Objection Statement, Buyer and Seller shall negotiate in good faith to resolve
such objections and if they are unable to reach an agreement within twenty
(20) days after delivery of the Objection Statement, then any amounts remaining
in dispute shall be submitted for resolution to the Independent Accountant. The
Independent Accountant shall act as an expert, and not as an arbitrator, and
shall decide only the specific items under dispute by the Parties, which
decision shall be within the range of values assigned to each such item in the
Closing Working Capital Statement and the Objection Statement, respectively.

(A) The Independent Accountant shall be directed to issue a final and binding
decision within thirty (30) days after submission of the Objection Statement to
the Independent Accountant and such decision shall be final and binding on the
Parties. If Seller does not deliver an Objection Statement to Buyer on or prior
to the expiration of the Review Period, the Closing Working Capital Statement
shall be final and binding on the Parties.

(B) The fees and expenses of the Independent Accountant shall be allocated
between Buyer and Seller based upon the percentage which the portion of the
contested amount not awarded to each Party bears to the amount actually
contested by such Party, as determined by the Independent Accountant.

 

14



--------------------------------------------------------------------------------

(iii) The post-closing adjustment shall be an amount equal to the Closing
Working Capital as agreed or determined pursuant to this Section 2.06 minus the
Estimated Closing Working Capital (the “Post-Closing Adjustment”). If the
Post-Closing Adjustment is a positive number, Buyer shall pay to Seller an
amount equal to the Post-Closing Adjustment. If the Post-Closing Adjustment is a
negative number, Seller shall pay to Buyer an amount equal to the Post-Closing
Adjustment.

(iv) Except as otherwise provided herein, any payment of the Post-Closing
Adjustment shall (A) be due (x) within ten (10) Business Days after the earlier
of the acceptance of the applicable Closing Working Capital Statement by Buyer
or, if no Objection Statement is delivered, the expiration of the Review Period,
or (y) if an Objection Statement was delivered, then within ten (10) Business
Days after the resolution described in clause (ii) above; and (B) be paid by
wire transfer of immediately available funds to such account as is directed by
Buyer or Seller, as the case may be.

(v) Any payments made pursuant to this Section 2.06 shall be treated as an
adjustment to the Purchase Price by the Parties for Tax purposes, unless
otherwise required by Law.

Section 2.07 Allocation of Purchase Price. Within sixty (60) days after the
Closing Date, Buyer shall deliver a schedule allocating the Purchase Price
(including any Assumed Liabilities treated as consideration for the Purchased
Assets for Tax purposes) (the “Allocation Schedule”). The Allocation Schedule
shall be reasonable and prepared in accordance with Section 1060 of the Code and
any Treasury Regulations thereunder. The Allocation Schedule shall be deemed
final unless Seller notifies Buyer in writing that Seller objects to one or more
items reflected in the Allocation Schedule within thirty (30) days after
delivery of the Allocation Schedule to Seller. In the event of any such
objection, Seller and Buyer shall negotiate in good faith to resolve such
dispute; provided, however, that if Seller and Buyer are unable to resolve any
dispute with respect to the Allocation Schedule within forty-five (45) days
after the delivery of the Allocation Schedule to Seller, such dispute shall be
resolved by the Independent Accountant. The fees and expenses of such
Independent Accountant shall be borne equally by Seller and Buyer. Seller and
Buyer agree (a) to file their respective IRS Form 8594 and all federal, state
and local Tax Returns in accordance with the Allocation Schedule, (b) not to
take any position inconsistent therewith or make any inconsistent adjustment on
any Tax Return, (c) to provide the other promptly with any other information
required to complete IRS Form 8594, and (d) to promptly notify the other if any
Governmental Authority proposes to reallocate the Purchase Price or Assumed
Liabilities in a manner inconsistent with the Allocation Schedule.

Section 2.08 Non-assignable Assets.

(a) Notwithstanding anything to the contrary in this Agreement, and subject to
the provisions of this Section 2.08, to the extent that the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to Buyer of any Purchased Asset would result in a
violation of applicable Law, or would require the Consent of a

 

15



--------------------------------------------------------------------------------

Person who is neither a party to this Agreement nor an Affiliate of a party to
this Agreement (including any Governmental Authority), and such Consent shall
not have been obtained prior to the Closing, this Agreement shall not constitute
a sale, assignment, transfer, conveyance or delivery, or an attempted sale,
assignment, transfer, conveyance or delivery, thereof; provided, however, that,
subject to the satisfaction or waiver of the conditions contained in Article
VII, the Closing shall occur notwithstanding the foregoing without any
adjustment to the Purchase Price on account thereof. Following the Closing,
Seller and Buyer shall use commercially reasonable efforts, and shall cooperate
with each other, to obtain any such required Consent or any release,
substitution or amendment required to novate all liabilities and obligations
under any and all Assigned Contracts or other liabilities that constitute
Assumed Liabilities or to obtain in writing the unconditional release of all
parties to such arrangements, so that, in any case, Buyer shall be solely
responsible for such liabilities and obligations from and after the Closing
Date; provided, however, that neither Seller nor Buyer shall be required to pay
any consideration therefor. Once such Consent, release, substitution or
amendment is obtained, Seller shall sell, assign, transfer, convey and deliver
to Buyer the relevant Purchased Asset to which such Consent, release,
substitution or amendment relates for no additional consideration. Applicable
sales, transfer and other similar Taxes in connection with such sale,
assignment, transfer, conveyance or license shall be paid by Buyer in accordance
with Section 6.11.

(b) Until such Consents, releases, substitutions or amendments are obtained, or
to the extent that any Purchased Asset and/or Assumed Liability cannot be
transferred to Buyer following the Closing pursuant to this Section 2.08, Buyer
and Seller shall use commercially reasonable efforts to enter into such
arrangements (such as subleasing, sublicensing or subcontracting), to the extent
permitted by applicable Law, intended to both (i) provide Buyer with the
economic and operational benefit of any such Purchased Assets and (ii) cause
Buyer to perform and discharge fully the liabilities and obligations of Seller
with respect to such Purchased Assets and Assumed Liabilities from and after the
Closing Date. To the extent permitted under applicable Law, Seller shall hold in
trust for and pay to Buyer promptly upon receipt thereof, such Purchased Asset
and all income, proceeds and other monies received by Seller to the extent
related to such Purchased Asset in connection with the arrangements under this
Section 2.08. To the extent and for so long as Buyer obtains the benefit of any
Purchased Asset pursuant to this Section 2.08(b), Buyer shall indemnify and hold
Seller harmless from and against all Losses incurred by or asserted against
Seller as a result of Seller’s direct or indirect ownership, management or
operation of any such Purchased Asset. Seller shall be permitted to set off
against such amounts all direct costs associated with the retention and
maintenance of such Purchased Assets. Notwithstanding anything herein to the
contrary, the provisions of this Section 2.08 shall not apply to any Consent
required under any antitrust, competition or trade regulation Law, which Consent
shall be governed by Section 6.07.

(c) From the Closing Date until the date on which a Purchased Asset that is not
sold, assigned, transferred, conveyed and delivered to Buyer at Closing is
transferred to Buyer, in each case, in accordance with this Section 2.08:

(i) Buyer shall promptly notify Seller in writing of any notice or other
communication from any Governmental Authority relating to such Purchased Asset,
including, without limitation, any notices of default, cure notices or negative
performance ratings;

 

16



--------------------------------------------------------------------------------

(ii) Buyer shall promptly provide Seller a copy of any notice or other
communication referenced in clause (i) above;

(iii) each Party, promptly after the receipt of any notice of default, cure
notice or negative performance rating relating to such Purchased Asset, shall
(A) consult and cooperate with the other Party, in all reasonable respects, in
connection with (1) any communication and/or negotiations with the relevant
Governmental Authority regarding such notice of default, cure notice or negative
performance rating and (2) the development and implementation of the plan to
remedy the actual or potential breach, default or performance issue relating to
such notice of default, cure notice or negative performance rating, (B) make
available to the other Party all records relating to such notice of default,
cure notice or negative performance rating and (C) furnish, without expense, to
the other Party, management employees of the such Party as may be reasonably
necessary for any of the foregoing; and

(iv) with respect to the Government Contracts, Seller shall have the right to
(A) review all books and records in Buyer’s possession relating to any audit
conducted by a Government Authority that recommends a downward adjustment to the
contract price, or disallowance of any cost incurred, of such Government
Contract, (B) respond to any findings of a Governmental Authority during an
audit that recommends a downward adjustment to the contract price, or
disallowance of any cost incurred, of such Government Contract, (C) submit a
claim to the contracting officer disputing any such downward adjustment to the
contract price of such Government Contract, (D) file an appeal under such
Government Contract’s disputes clause and under the Contract Disputes Act from
any final decision of the contracting officer for such Government Contract
relating to a downward adjustment to the contract price thereof and (E) meet
with Buyer’s management employees as may be reasonably necessary for any of the
foregoing.

ARTICLE III

CLOSING

Section 3.01 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the Transactions (the “Closing”) shall take place at the offices
of Akin Gump Strauss Hauer & Feld LLP, 2029 Century Park East, Los Angeles, CA
90067 on the second Business Day after all of the conditions to Closing set
forth in Article VII are either satisfied or waived in writing (other than
conditions which, by their nature, are to be satisfied on the Closing Date), or
at such other date or place as Seller and Buyer may mutually agreed upon in
writing (the “Closing Date”).

Section 3.02 Closing Deliverables.

(a) At the Closing, Seller shall deliver to Buyer the following:

(i) a bill of sale in substantially the form of Exhibit A hereto (the “Bill of
Sale”) duly executed by Seller;

(ii) an assignment and assumption agreement in substantially the form of Exhibit
B hereto (the “Assignment and Assumption Agreement”) duly executed by Seller;

 

17



--------------------------------------------------------------------------------

(iii) an intellectual property assignment agreement in substantially the form of
Exhibit C hereto (the “IP Assignment Agreement”) duly executed by Seller;

(iv) with respect to each Lease, an Assignment and Assumption of Lease
substantially in the form of Exhibit D or otherwise in form and substance
reasonably satisfactory to Seller and Buyer (each, an “Assignment and Assumption
of Lease”), duly executed by Seller and, if necessary, notarized and in
recordable form;

(v) such other instruments as are reasonably requested by Buyer to vest in Buyer
title in and to the Purchased Assets in accordance with the provisions of this
Agreement;

(vi) the Seller Closing Certificate;

(vii) the FIRPTA Certificate; and

(viii) the certificates of the Secretary or Assistant Secretary of Seller
required by Section 7.02(e) and Section 7.02(f).

(b) At the Closing, Buyer shall deliver to Seller the following:

(i) the Closing Date Purchase Price;

(ii) the Assignment and Assumption Agreement duly executed by Buyer;

(iii) the IP Assignment Agreement duly executed by Buyer;

(iv) each Assignment and Assumption of Lease duly executed by Buyer and, if
necessary, notarized and in recordable form;

(v) the Buyer Closing Certificate;

(vi) the certificates of the Secretary or Assistant Secretary of Buyer required
by Section 7.03(e) and Section 7.03(f); and

(vii) evidence of the replacement of all Support Obligations required by
Section 7.03(g).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Disclosure Schedules (it being understood that any
matter disclosed in any section of the Disclosure Schedules shall be deemed
disclosed for all purposes and all sections of the representations and
warranties set forth in this Article IV to which the applicability of the
disclosure is reasonably apparent on its face), Seller represents and warrants
to Buyer as of the Effective Date as follows:

Section 4.01 Organization and Qualification of Seller. Seller is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware. Seller is duly qualified to do business and is in good
standing in each jurisdiction in which the

 

18



--------------------------------------------------------------------------------

ownership of the Purchased Assets or the operation of the Business as currently
conducted makes such qualification necessary, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.

Section 4.02 Authority of Seller. Seller has all necessary corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Seller is or will be a party and to perform its obligations contemplated
hereby and thereby, including the consummation of the Transactions. The
execution and delivery by Seller of this Agreement and any other Transaction
Document to which Seller is a party and the performance by Seller of its
obligations hereunder and thereunder have been duly authorized by all requisite
corporate action on the part of Seller. This Agreement and the Transaction
Documents to which Seller is a party have been (or will be when executed) duly
executed and delivered by Seller, and, assuming due authorization, execution and
delivery of this Agreement and such Transaction Documents by Buyer, constitutes
a legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

Section 4.03 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or violate the certificate of
incorporation or by-laws of Seller; (b) result in a violation of any Law or
Governmental Order applicable to Seller, the Business or the Purchased Assets;
(c) except as set forth in Section 4.03 of the Disclosure Schedules, require any
Consent of or notice to any Governmental Authority or under any Material
Contract which has not already been obtained; or (d) assuming that Seller has
received any Consents required under the Material Contracts, conflict with,
constitute a default under, or create in any party thereto the right to
accelerate, modify, or terminate any Material Contract.

Section 4.04 Financial Statements.

(a) Copies of the internally prepared unaudited financial statements consisting
of the balance sheet of the Business and the related statements of income as of
and for the fiscal years ending December 31, 2011 and December 31, 2012 (the
“Historical Financial Statements”), and internally prepared unaudited financial
statements consisting of the balance sheet of the Business as at November 22,
2013 and the related statements of income for the approximately eleven
(11) month period then ended (the “Interim Financial Statements” and together
with the Historical Financial Statements, the “Financial Statements”) have been
made available to Buyer. The Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis throughout the period
involved, provided that the Financial Statements do not include footnote
disclosures. The Financial Statements fairly present in all material respects
the financial condition of the Business as of the respective dates they were
prepared and the results of the operations of the Business for the periods
indicated, all in accordance with GAAP. The balance sheet of the Business as of
November 22, 2013 is referred to herein as the “Most Recent Balance Sheet” and
the date thereof as the “Most Recent Balance Sheet Date”.

(b) Seller has no liabilities, obligations or commitments with respect to the
Business of a type required to be reflected on a balance sheet prepared in
accordance with GAAP, except (i) those which are adequately reflected or
reserved against in the Most Recent Balance Sheet as of the Most Recent Balance
Sheet Date and (ii) those which have been incurred in the Ordinary Course of
Business since the Most Recent Balance Sheet Date.

 

19



--------------------------------------------------------------------------------

Section 4.05 Absence of Certain Changes, Events and Conditions. Except as
expressly contemplated by this Agreement or the Financial Model or as set forth
on Section 4.05 of the Disclosure Schedules, since the Most Recent Balance Sheet
Date, Seller has operated the Business in the Ordinary Course of Business in all
material respects and there has not been, with respect to the Business, any:

(a) Material Adverse Effect;

(b) incurrence of any indebtedness for borrowed money in connection with the
Business which Buyer will be obligated under after the Closing;

(c) sale, lease, assignment or other disposition of any of the Purchased Assets,
except in the Ordinary Course of Business and except for any Purchased Assets
having an aggregate value of less than $250,000;

(d) cancellation of any debts or claims or amendment, termination or waiver of
any rights constituting Purchased Assets, except in the Ordinary Course of
Business;

(e) capital expenditures which would constitute an Assumed Liability, except in
the Ordinary Course of Business;

(f) imposition of any Encumbrance upon any of the Purchased Assets, except for
Permitted Encumbrances;

(g) increase in the compensation of any Employees, other than as provided for in
any written agreements or in the Ordinary Course of Business;

(h) adoption, termination, amendment or modification of any Benefit Plan (except
for Benefit Plans retained by Seller under Section 6.05 or as may be required
under or in connection with changes in applicable Law), the effect of which in
the aggregate would increase the obligations of Seller by more than fifteen
percent (15%) of its existing annual obligations to such plans;

(i) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

(j) purchase, lease or other acquisition of any property or asset that
constitutes a Purchased Asset for an amount in excess of $50,000, except in the
Ordinary Course of Business;

 

20



--------------------------------------------------------------------------------

(k) any write-off as uncollectible any notes or accounts receivable, except
write-offs in the Ordinary Course of Business; or

(l) any agreement by Seller to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

Section 4.06 Material Contracts

(a) Section 4.06(a) of the Disclosure Schedules lists each of the following
Contracts to which Seller is a party or by which it is bound in connection with
the Business or the Purchased Assets (collectively, the “Material Contracts”):

(i) All Contracts for the lease of personal property to or from any Person
providing for lease payments in excess of $50,000;

(ii) all Contracts for the furnishing of goods and services involving aggregate
consideration payable to Seller in excess of $500,000, other than purchase
orders entered into in the Ordinary Course of Business;

(iii) all Contracts for the purchase of raw materials, commodities, supplies,
productions or other personal property involving aggregate amounts payable by
Seller in excess of $250,000, other than purchase orders entered into in the
Ordinary Course of Business;

(iv) all other Contracts involving aggregate consideration in excess of $250,000
and requiring performance by any party thereto more than one year from the
Effective Date, which, in each case, cannot be cancelled without penalty or
without more than 180 days’ notice;

(v) except for agreements relating to trade receivables, all Contracts relating
to indebtedness (including, without limitation, guarantees), in each case having
an outstanding principal amount in excess of $250,000;

(vi) all Contracts for the employment of any individual on a full time, part
time, consulting or other basis providing annual compensation in excess of
$250,000 or requiring the Business to provide material severance benefits which
is or would become an obligation of Buyer;

(vii) all Contracts involving any joint venture, partnership, strategic
alliance, joint development or similar arrangements;

(viii) all Contracts or letters of intent involving the future disposition or
acquisition of material assets or properties of the Business or substantially
all assets or properties of any other Person, or any merger, consolidation or
similar business combination transaction;

(ix) all Contracts between or among Seller on the one hand and any Affiliate of
Seller on the other hand; and

(x) all Contracts containing non-competition restrictions with respect to the
Business.

 

21



--------------------------------------------------------------------------------

(b) Assuming the due authorization, execution and delivery by the other parties
thereto, each of the Material Contracts constitutes a legal, valid and binding
obligation of Seller and, to Seller’s Knowledge, of the other parties thereto.
Seller is not in material breach or default of, and, to Seller’s Knowledge, no
event has occurred that, with the passage of time and/or giving of notice would
cause a breach or default under, or result in the termination of, any Material
Contract.

(c) Except as set forth on Section 4.06(c) of the Disclosure Schedules, the
total estimated direct and indirect costs (excluding general and administrative
costs) incurred or remaining to be incurred by Seller to complete the Material
Contracts are not reasonably expected to exceed the total amount of monies paid
or to be paid by a customer or other Person to Seller thereunder.

(d) Except as set forth on Section 4.06(d) of the Disclosure Schedules, true,
complete and correct copies of each Material Contract, including any amendments
thereto, have been made available to Buyer.

(e) Each Government Contract that Seller is a party to in connection with the
Business and involving aggregate consideration payable to Seller in excess of
$500,000 is listed on Part I of Section 4.06(e) of the Disclosure Schedules.
Except as set forth on Part II of Section 4.06(e) of the Disclosure Schedules:

(i) With respect to each such Government Contract (A) Seller has complied in all
material respects with all terms and conditions of such Government Contract and
all applicable Laws, (B) neither the United States government nor any prime
contractor or subcontractor thereof or other Person has notified Seller in
writing that Seller has breached or violated any Law, certification,
representation, clause, provisions or requirement pertaining to any such
Government Contract, (C) Seller has not received any written notice of
termination for convenience, notice of termination for default, cure notice or
show cause notice pertaining to any such Government Contract, (D) all Cost or
Pricing Data (as defined in Federal Acquisition Regulation (“FAR”)
Section 15.401) and other information submitted by Seller or, to Seller’s
Knowledge, Seller’s subcontractors, if any, in support of such Government
Contract, or modification thereto, was, as of the date of price agreement or
payment submission, current, accurate and complete, (E) as of the date of this
Agreement, other than in the Ordinary Course of Business, Seller has not
received any written notice questioning or challenging any cost incurred by
Seller pertaining to any such Government Contract, or notifying Seller that any
cost incurred by Seller pertaining to any such Government Contract is the
subject of any audit or investigation or has been disallowed by any Governmental
Authority, (F) as of the date of this Agreement, other than in the Ordinary
Course of Business, no payments due to Seller pertaining to any such Government
Contract has been withheld or set off, nor has any written claim been made to
withhold or set off money, and Seller is entitled to all payments received to
date with respect thereto, and (G) as of the Most Recent Balance Sheet Date,
Seller’s EACs were based on and consistent with Seller’s historical practices
and procedures and are true and correct in all material respects.

 

22



--------------------------------------------------------------------------------

(ii) (A) Neither Seller nor, to the Knowledge of Seller, any Representative of
Seller is, or since January 1, 2008 has been, under administrative, civil or
criminal investigation, indictment or information by Governmental Authority or
under any audit or investigation by Seller with respect to any alleged act or
omission arising under or relating to any such Government Contract, offer or
bid, and (B) since January 1, 2008, Seller has not made any voluntary disclosure
with respect to any alleged irregularity, mischarging, misstatement, or omission
arising under or related to any such Government Contract, offer or bid that has
led or would be reasonably likely to lead, either before or after the Closing
Date, to any of the consequences set forth in clauses (A) or (B) above or any
other damage, penalty assessment, recoupment or payment or disallowance of cost.

(iii) Neither Seller, nor to the Knowledge of Seller any Representative of
Seller, has been suspended, proposed for debarment or debarred from
participation in the award of any such Government Contract, offer or bid with
the United States government or any other Governmental Authority (excluding for
this purpose ineligibility to bid on certain Government Contracts due to
generally applicable bidding requirements). To the Knowledge of Seller, there
exist no facts or circumstances that would be reasonably likely to result in the
institution of suspension or debarment proceedings or the finding of
non-responsibility or ineligibility on the part of Seller or any of its officers
or shareholders.

(f) Section 4.06(f) of the Disclosure Schedules identifies all property
belonging to any Governmental Authority in the possession of or used by Seller.

Section 4.07 Title to Tangible Personal Property. Except as set forth in
Section 4.07 of the Disclosure Schedules, (a) Seller has good and valid title
to, or a valid leasehold interest in, all Tangible Personal Property included in
the Purchased Assets, free and clear of Encumbrances except for Permitted
Encumbrances; and (b) there is no Tangible Personal Property used in the
operation of the Business located at the Leased Real Property which is not
owned, rented or leased by Seller. The Tangible Personal Property, taken as a
whole, is in reasonable working order, ordinary wear and tear and normal repairs
and replacements excepted.

Section 4.08 Real Property.

(a) Seller does not own any real property used in the Business.

(b) Section 4.08(b) of the Disclosure Schedules sets forth all real property
leased by Seller and primarily used in connection with the Business
(collectively, the “Leased Real Property”) and a list of all leases for the
Leased Real Property (collectively, the “Leases”).

(c) Seller has a valid leasehold interest in the Leased Real Property. Each
Lease is in full force and effect, and all rents due and payable to date on each
Lease have been paid. Seller is in peaceable possession of the Leased Real
Property.

(d) Assuming the due authorization, execution and delivery of the other parties
thereto, each of the Leases constitutes a legal, valid and binding obligation of
Seller and, to Seller’s Knowledge, the other parties thereto. Seller is not in
breach or default of, and, to Seller’s Knowledge, no event has occurred that,
with the passage of time and/or giving of notice would cause a material breach
or default under, any Lease.

 

23



--------------------------------------------------------------------------------

(e) True, complete and correct copies of each Lease, including any amendments
thereto, have been made available to Buyer.

(f) Seller has not received written notice of any existing, pending or
threatened condemnation or eminent domain proceedings that would reasonably be
expected to materially and adversely affect the Leased Real Property as
currently operated.

Section 4.09 Intellectual Property.

(a) Part I of Section 4.09(a) of the Disclosure Schedules lists all Intellectual
Property Registrations owned by Seller. As applicable, each such Intellectual
Property Registration application has been duly and validly registered in, filed
in or issued by, the official governmental registrars and/or issuers (or
officially recognized issuers) of patents, trademarks, copyrights or Internet
domain names. Except as set forth on Part II of Section 4.09(a) of the
Disclosure Schedules, (i) each such Intellectual Property Registration (A) has
not been abandoned or canceled, (B) has been maintained effective by all
requisite filings, renewals and payments and (C) remains in full force and
effect as of the Effective Date and (ii) with respect to each item of
Intellectual Property Registration identified in Section 4.09(a) of the
Disclosure Schedules: (A) Seller possesses all right, title and interest in and
to the item, free and clear of any Encumbrance, except for Permitted
Encumbrances, (B) the item is not subject to any outstanding Governmental Order,
and (C) no action, suit, claim, investigation or other legal proceeding is
pending or, to the Knowledge of Seller, threatened which challenges the
legality, validity, enforceability, use or ownership of the item. Part III of
Section 4.09(a) of the Disclosure Schedules lists all other Intellectual
Property owned by Seller and used in connection with the Business.

(b) Section 4.09(b) of the Disclosure Schedules lists all Intellectual Property
Licenses that are material to the Business as currently conducted by Seller.
Except as set forth on Section 4.09(b) of the Disclosure Schedules, with respect
to each item of Intellectual Property Licenses identified in Section 4.09(b) of
the Disclosure Schedules: (i) assuming the due authorization, execution and
delivery of the other parties thereto, each such license, sublicense or other
agreement covering the item constitutes a legal, valid and binding obligation of
Seller and, to Seller’s Knowledge, the other parties thereto, (ii) neither
Seller nor, to the Knowledge of Seller, any other party to any such license,
sublicense or other agreement is in breach or default, and, to the Knowledge of
Seller, no event has occurred which, with notice or lapse of time, would
reasonably be expected to constitute a breach or default or permit early
termination, modification or acceleration thereunder, (iii) neither Seller nor,
to the Knowledge of Seller, any other party to any such license, sublicense or
other agreement has repudiated any provision thereof, (iv) to the Knowledge of
Seller, the underlying item of Intellectual Property is not subject to any
outstanding Governmental Order, and (v) Seller has not granted any sublicense or
similar right with respect to any such license, sublicense or other agreement,
except in the Ordinary Course of Business consistent with past practices.

(c) Seller owns or has the right to use, all Intellectual Property Assets.

(d) To Seller’s Knowledge: (i) Seller’s conduct of the Business as currently
conducted does not infringe, violate, dilute or misappropriate the valid
Intellectual Property of any Person; and (ii) no Person has infringed upon,
violated, diluted or misappropriated, or is infringing, violating, diluting or
misappropriating any Intellectual Property Assets.

 

24



--------------------------------------------------------------------------------

(e) To Seller’s Knowledge, in connection with the operation of the Business
(i) Seller has not interfered with, infringed upon, misappropriated or otherwise
come into conflict with any Intellectual Property rights of third parties, and
(ii) in the last five (5) years, Seller has not received any charge, complaint,
claim, demand or notice in writing alleging any such interference, infringement,
misappropriation or violation (including any claim that Seller must license or
refrain from using any intangible property rights of any third party) which has
not been resolved.

(f) Seller has taken reasonable steps to maintain and protect as confidential
and proprietary all of its trade secrets and other non-public proprietary
information.

(g) True, complete and correct copies of all material Intellectual Property
Assets, including, without limitation, all Intellectual Property Registrations
and Intellectual Property Licenses, including any amendments thereto, have been
made available to Buyer.

Section 4.10 Legal Proceedings; Governmental Orders.

(a) Except as set forth in Section 4.10(a) of the Disclosure Schedules,
(i) Seller has not received written notice of any pending action, suit, claim,
investigation or other legal proceeding, (ii) Seller is not a plaintiff in any
pending action, suit or other legal proceeding, and (iii) to Seller’s Knowledge,
no action, suit, claim, investigation or other legal proceeding has been
threatened in writing against or by Seller, in each case, relating to or
affecting the Business, the Purchased Assets or the Assumed Liabilities.

(b) Except as set forth in Section 4.10(b) of the Disclosure Schedules, Seller
has not received written notice of any outstanding Governmental Orders or
unsatisfied judgments, penalties or awards against or affecting the Business or
the Purchased Assets.

Section 4.11 Compliance With Laws; Permits.

(a) Except as set forth in Section 4.11(a) of the Disclosure Schedules, Seller
is in compliance with all Laws applicable to the conduct of the Business as
currently conducted, except where the failure to be in compliance would not
reasonably be expected to have a Material Adverse Effect.

(b) All material Permits required for Seller to conduct the Business as
currently conducted have been obtained by Seller and are valid and in full force
and effect, except where the failure to obtain such Permits would not have a
Material Adverse Effect. To the Knowledge of Seller, no event has occurred that,
with or without notice or lapse of time or both, would reasonably be expected to
result in the revocation, suspension, lapse or limitation of any material
Permit.

(c) None of the representations and warranties in Section 4.11 shall be deemed
to relate to environmental matters (which are governed by Section 4.12),
employee benefits matters (which are governed by Section 4.13), employment
matters (which are governed by Section 4.14), Tax matters (which are governed by
Section 4.20), questionable payments (which are governed by Section 4.24), or
export control matters (which are governed by Section 4.25).

 

25



--------------------------------------------------------------------------------

Section 4.12 Environmental Matters.

(a) Except as set forth in Section 4.12(a) of the Disclosure Schedules, to
Seller’s Knowledge, the operations of Seller with respect to the Business and
the Purchased Assets are in compliance with all Environmental Laws applicable to
the Business. Seller has not received from any Person, with respect to the
Business or the Purchased Assets, any: (i) Environmental Notice or Environmental
Claim; or (ii) written request for information pursuant to Environmental Law,
which, in each case, either remains pending or unresolved, or is expected to be
the source of ongoing obligations or requirements as of the Closing Date.

(b) Part I of Section 4.12(b) of the Disclosure Schedules sets forth all
Environmental Permits necessary for the conduct of the Business as currently
conducted or the ownership, lease, operation or use of the Purchased Assets.
Except as set forth in Part II of Section 4.12(b) of the Disclosure Schedules,
to Seller’s Knowledge, Seller has obtained and is in compliance with all
provisions or requirements of such Environmental Permits.

(c) To Seller’s Knowledge, none of the Leased Real Property is listed on, or has
been proposed for listing on, the National Priorities List (or CERCLIS) under
CERCLA, or any similar state list.

(d) Except as set forth in Section 4.12(d) of the Disclosure Schedules, to
Seller’s Knowledge, there has been no Release of Hazardous Materials in
contravention of Environmental Law with respect to the Business, the Purchased
Assets or any Leased Real Property, and Seller has not received any
Environmental Notice that the Business or any of the Purchased Assets or Leased
Real Property has been contaminated with any Hazardous Material which would
reasonably be expected to result in an Environmental Claim against, or a
violation of Environmental Law or term of any Environmental Permit by, Seller.

(e) Seller has previously made available to Buyer any and all material
environmental reports, studies, audits, records, sampling data, site assessments
and other similar documents with respect to the Business, the Purchased Assets
or any Leased Real Property which are in the possession or control of Seller.

(f) The representations and warranties set forth in this Section 4.12 are
Seller’s sole and exclusive representations and warranties regarding
environmental matters.

Section 4.13 Employee Benefit Matters.

(a) Section 4.13(a) of the Disclosure Schedules contains a list of each benefit,
retirement, employment, compensation, incentive, stock option, restricted stock,
stock appreciation right, phantom equity, change in control, severance,
vacation, paid time off and fringe-benefit agreement, plan, policy and program
in effect and covering one or more Employees, former employees of Seller
employed exclusively for the Business, or the beneficiaries or dependents of any
such Persons, and is maintained, sponsored, contributed to, or required to be
contributed to by Seller, or under which Seller has any material liability for
premiums or benefits (as listed on Section 4.13(a) of the Disclosure Schedules,
each, a “Benefit Plan”).

 

26



--------------------------------------------------------------------------------

(b) Except as set forth on Section 4.13(b) of the Disclosure Schedules, to
Seller’s Knowledge, each Benefit Plan complies with all material provisions of
applicable Laws (including ERISA and the Code and the regulations promulgated
thereunder). Each Benefit Plan that is intended to be qualified under
Section 401(a) of the Code (a “Qualified Benefit Plan”) has received a favorable
determination letter from the Internal Revenue Service, or with respect to a
prototype plan, can rely on an opinion letter from the Internal Revenue Service
to the prototype plan sponsor, to the effect that such Qualified Benefit Plan is
so qualified and that the plan and the trust related thereto are exempt from
federal income Taxes under Sections 401(a) and 501(a), respectively, of the
Code, and, to Seller’s Knowledge, nothing has occurred that could reasonably be
expected to cause the revocation of such determination letter from the Internal
Revenue Service or the unavailability of reliance on such opinion letter from
the Internal Revenue Service, as applicable. With respect to any Benefit Plan,
to Seller’s Knowledge, no event has occurred or is reasonably expected to occur
that has resulted in or would subject Seller to a Tax under Section 4971 of the
Code or the Purchased Assets to a lien under Section 430(k) of the Code.

(c) Except as set forth in Section 4.13(c) of the Disclosure Schedules, no
Benefit Plan: (i) is subject to the minimum funding standards of Section 302 of
ERISA or Section 412 of the Code; or (ii) is a “multi-employer plan” (as defined
in Section 3(37) of ERISA). Except as set forth in Section 4.13(c) of the
Disclosure Schedules, Seller has not: (A) withdrawn from any pension plan under
circumstances resulting (or expected to result) in liability; or (B) engaged in
any transaction which would give rise to a liability under Section 4069 or
Section 4212(c) of ERISA.

(d) The representations and warranties set forth in this Section 4.13 are
Seller’s sole and exclusive representations and warranties regarding employee
benefit matters.

Section 4.14 Employment Matters.

(a) Part I of Section 4.14(a) of the Disclosure Schedules identifies for each
Employee of Seller with respect to the Business, his or her name and position or
job title. No Employee is employed pursuant to any written or oral employment
agreement with Seller with respect to the Business other than those set forth on
Part II of Section 4.14(a) of the Disclosure Schedules.

(b) Seller is not a party to or bound by any collective bargaining or other
agreement with a labor organization representing any of the Employees. There has
not been, nor, to Seller’s Knowledge, has there been any threat of, any strike,
slowdown, work stoppage, lockout, concerted refusal to work overtime or other
similar labor activity or dispute affecting the Business or any of the Employees
within the preceding two (2) years.

(c) Except as set forth on Section 4.14(c) of the Disclosure Schedules, Seller
is not currently engaged in any unfair labor practice and there is no unfair
labor practice charge or other employee-related or employment-related complaint
against Seller pending or, to the Knowledge of Seller, threatened before any
Governmental Authority.

 

27



--------------------------------------------------------------------------------

(d) Seller has classified individuals who currently perform services for or on
behalf of Seller with respect to the Business as contractors or employees in
accordance with applicable Laws.

(e) Seller is in material compliance with all applicable Laws pertaining to
employment and employment practices to the extent they relate to the Employees.

(f) The representations and warranties set forth in this Section 4.14 are
Seller’s sole and exclusive representations and warranties regarding employment
matters.

Section 4.15 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Seller for which Buyer is or
could become directly or indirectly liable.

Section 4.16 Assets of the Business. Except for the Excluded Assets, the
Purchased Assets, taken as a whole, constitute all of the assets, properties and
rights that are used in the conduct of the Business as conducted by Seller as of
the date of this Agreement. Except for the Excluded Assets or for any Purchased
Asset that is not sold, assigned, transferred or delivered at Closing in
accordance with Section 2.08, there are no assets or properties used in the
Business and owned by any Person other than Seller which will not, upon the
Closing, be owned by Buyer or leased or licensed by Buyer.

Section 4.17 [Reserved].

Section 4.18 Inventory. Except as set forth in Section 4.18 of the Disclosure
Schedules, (i) the Inventory is in the physical possession of Seller (other than
such inventory that is in the possession of other Persons for processing
undertaken in the Ordinary Course of Business) and (ii) none of the Inventory is
subject to any Encumbrance (other than Permitted Encumbrance) or is held on
consignment from others. Except for obsolete, damaged, or defective items that
have been written off or written down to their fair market value or for which
adequate reserves have been established, as reflected in the Financial
Statements, the Inventory is of a quality and quantity presently useable and
salable in the Ordinary Course of Business.

Section 4.19 Suppliers and Customers. Part I of Section 4.19 of the Disclosure
Schedule sets forth the top ten (10) customers and suppliers of the Business,
based on aggregate dollar sales volume, for the period beginning on January 1,
2013 and ending on December 31, 2013. To the Knowledge of Seller, no such
supplier or customer has canceled or otherwise terminated, or threatened in
writing to cancel or otherwise terminate, its relationship with the Business.
Seller has not received any written notice that any such supplier or customer
intends to cancel or otherwise materially and adversely modify its relationship
with the Business or limit its services, supplies or materials to the Business,
or its usage or purchase of the services and products of the Business as a
result of the transactions contemplated hereby. Except as set forth in Part II
of Section 4.19 of the Disclosure Schedules, no customer set forth on Part I of
Section 4.19 of the Disclosure Schedules has any re-stocking rights or similar
right under any Material Contract to return any non-defective products to Seller
for reimbursement or credit.

 

28



--------------------------------------------------------------------------------

Section 4.20 Taxes.

(a) Except as set forth in Section 2.03(d), Section 6.11, or Section 6.12, there
are no Tax liabilities of Seller or any of Seller’s Affiliates that could result
in liability to Buyer as a transferee or successor to Seller or by otherwise
attaching to the Purchased Assets.

(b) Except for certain representations related to Taxes in Section 4.13, the
representations and warranties set forth in this Section 4.20 are Seller’s sole
and exclusive representations and warranties regarding Tax matters.

Section 4.21 Insurance. Set forth in Section 4.21 of the Disclosure Schedules is
a list and description of each insurance policy maintained by Seller with
respect to the Business (including self-insurance), specifying as to each policy
(i) the carrier, (ii) policy number, (iii) coverage limits and deductibles,
(iv) expiration date, (v) the current annual premiums, (vi) type of coverage
provided, and (vii) whether such policy is claims or occurrence based. Such
policies are in full force and effect and all premiums heretofore due and
payable thereon have been paid. Seller has not received any written notice that
Seller is in material default under any of the insurance policies set forth in
Section 4.21 of the Disclosure Schedules. Seller has not received any written
notice of cancellation or non-renewal of any such policy or arrangement nor, to
the Knowledge of Seller, has the termination of any such policies or
arrangements been threatened in writing. Section 4.21 of the Disclosure
Schedules also sets forth a list of all pending claims and the claims history
for Seller with respect to the Business during the past two (2) years (including
with respect to insurance obtained during such period but not currently
maintained).

Section 4.22 Affiliate Transactions. Except as set forth in Section 4.22 of the
Disclosure Schedules, there are no liabilities or obligations with respect to
the Business between Seller, on the one hand, and any of its Affiliates on the
other hand.

Section 4.23 Product Warranties.

(a) Section 4.23(a) of the Disclosure Schedules contains a form of the standard
product warranties offered by Seller for products sold by Seller or services
performed by Seller with respect to the Business which will be in effect on the
Closing Date.

(b) To the Knowledge of Seller, except as reserved for in the Financial
Statements, no material design or manufacturing defect exists in any product
designed, manufactured, or sold by Seller with respect to the Business during
the past two (2) years which could give rise to any material claim for
replacement or repair thereof pursuant to the warranties provided by Seller in
connection therewith.

(c) Except as provided in any of the standard product warranties set forth in
Section 4.23(a) of the Disclosure Schedules or as otherwise reserved for in the
Financial Statements, Seller has not sold any products or services with respect
to the Business which are subject to an extended warranty of Seller beyond
twelve (12) months after the effective date of such warranty that has not yet
expired and for which Buyer could become liable after the Closing.

Section 4.24 Absence of Questionable Payments. Since January 1, 2009, Seller has
not, nor, to the Knowledge of Seller, has any of its members, managers,
officers, agents,

 

29



--------------------------------------------------------------------------------

Employees or any other Persons acting on its behalf, (i) used any funds for
unlawful contributions, unlawful gifts, unlawful entertainment or other unlawful
expenses relating to political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns, (iii) accepted or received any unlawful
contributions, payments, expenditures or gifts or (iv) otherwise taken any
action that would cause Seller to be in violation of the Foreign Corrupt
Practices Act of 1977, as amended, or any applicable Law of similar effect, in
each case, solely with respect to the Business.

Section 4.25 Export Control Regulations.

(a) Section 4.25(a) of the Disclosure Schedules contains a true and complete
list of (i) all current and active import and export licenses issued by the
United States government to Seller with respect to the Business pursuant to the
International Traffic in Arms Regulations (“ITAR”) or Export Administration
Regulations (“EAR”) for any items imported or exported by Seller with respect to
the Business; (ii) a complete list of ITAR license exemptions currently used by
Seller for items imported or exported by Seller with respect to the Business;
and (iii) all ITAR agreements approved by the United States government pursuant
to 22 CFR Part 124, including, but not limited to, technical assistance
agreements, manufacturing license agreements, warehouse and distribution
agreements with any non-U.S. entity for the manufacture of ITAR-controlled
designs or for the transfer of technical information between Seller and a
non-U.S. Person with respect to the Business.

(b) Section 4.25(b) of the Disclosure Schedules contains a true and complete
list of all voluntary disclosures made in the past five years, currently in
process or proposed for submission to the U.S. Government by Seller with respect
to material violations of the ITAR or EAR with respect to the Business.

(c) To the Knowledge of Seller, since January 1, 2009, no current or past
material violation of the ITAR or EAR by Seller with respect to the Business has
occurred except as set forth in Section 4.25(b) of the Disclosure Schedules.

(d) Seller has an Export Compliance Program that has been administered in such a
manner so as to reasonably assure that Seller has conducted its activities with
respect to the Business in material compliance with the ITAR and EAR.

Section 4.26 No Other Representations and Warranties. Except for the
representations and warranties contained in this Article IV (including the
related portions of the Disclosure Schedules), (a) the Purchased Assets are
being delivered on an “as is, where is” basis, (b) neither Seller nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of Seller, with respect to the
Business, the Purchased Assets and the Assumed Liabilities, including
(x) implied warranties of merchantability, suitability or fitness for a
particular purposes, or warranties arising from course of dealing or usage of
trade and (y) any representation or warranty as to the accuracy or completeness
of any information regarding the Business and the Purchased Assets furnished or
made available to Buyer and its Representatives, all of which are specifically
disclaimed. Without limiting the foregoing, Seller makes no representation or
warranty to Buyer with respect to any plans, expectation, projections, estimates
or budgets made available to Buyer and its

 

30



--------------------------------------------------------------------------------

Representatives of future revenue, expenses or expenditures, results of
operations, profitability or success of the Business (including any such
information set forth in the Confidential Information Memorandum prepared by
Houlihan Lokey dated August 2013, management presentations or any other
documents in any form in expectation of the Transactions). The representations
and warranties set forth in this Article IV (including the related portions of
the Disclosure Schedules) are exclusive and in lieu of all other warranties,
whether statutory or otherwise in law, express or implied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as of the Effective Date as follows:

Section 5.01 Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
New York. Buyer is duly qualified to do business and in good standing in each
jurisdiction in which the ownership of its properties or operation of its
business as currently conducted makes such qualification necessary.

Section 5.02 Authority of Buyer. Buyer has all necessary corporate or other
organizational power and authority to enter into this Agreement and the other
Transaction Documents to which Buyer is or will be a party and to perform its
obligations contemplated hereby and thereby, including the consummation of the
Transactions. The execution and delivery by Buyer of this Agreement and any
other Transaction Document to which Buyer is a party and the performance by
Buyer of its obligations hereunder and thereunder have been duly authorized by
all requisite corporate or other organizational action on the part of Buyer.
This Agreement and the Transaction Documents to which Buyer is a party have been
(or will be when executed) executed and delivered by Buyer, and assuming due
authorization, execution and delivery of this Agreement and such Transaction
Documents by Seller constitutes a legal, valid and binding obligation of Buyer
enforceable against Buyer in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

Section 5.03 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or violate the certificate of
incorporation or by-laws of Buyer; (b) violate any Law or Governmental Order
applicable to Buyer; (c) except as set forth in Schedule 5.03, require the
Consent or notice to any Person (including any Governmental Authority); or
(d) conflict with, constitute a default under or create in any party the right
to accelerate, modify or terminate any agreement to which Buyer is a party,
except in the cases of clauses (b), (c) and (d) where the violation, conflict,
default or failure to give notice would not have a material adverse effect on
Buyer’s ability to consummate the transactions contemplated hereby. No Consent,
Permit, Governmental Order, or notice to, any Governmental Authority is required
by or with respect to Buyer in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, except

 

31



--------------------------------------------------------------------------------

for (i) such filings as may be required under the HSR Act, (ii) as set forth in
Schedule 5.03, and (iii) such Consents, Permits, Governmental Orders, or notices
which would not have a material adverse effect on Buyer’s ability to consummate
the transactions contemplated hereby and thereby.

Section 5.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer for which Seller is or
could become directly or indirectly liable.

Section 5.05 Sufficiency of Funds. Buyer has, and will have at the Closing,
sufficient cash on hand or other sources of immediately available funds to
enable it to make payment of the Closing Date Purchase Price and consummate the
transactions contemplated by this Agreement.

Section 5.06 Solvency. Immediately after giving effect to the transactions
contemplated hereby, Buyer will be solvent and will: (a) be able to pay its
debts as they become due; (b) own property that has a fair saleable value
greater than the amounts required to pay its debts (including a reasonable
estimate of the amount of all contingent liabilities); and (c) have adequate
capital to carry on its business. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated
hereby with the intent to hinder, delay or defraud either present or future
creditors of Buyer or Seller. In connection with the transactions contemplated
hereby, Buyer has not incurred, nor plans to incur, debts beyond its ability to
pay as they become absolute and matured.

Section 5.07 Legal Proceedings. There are no actions, suits, claims,
investigations or other legal proceedings pending or, to Buyer’s knowledge,
threatened against or by Buyer or any Affiliate of Buyer that challenge or seek
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.

Section 5.08 Foreign Ownership.

Buyer is not organized, chartered or incorporated under the Laws of any country
other than the United States or its territories. Except as set forth on Schedule
5.08, Buyer is not, and will not be, at or immediately following the Closing,
owned or controlled by (a) a foreign Person or Persons for purposes of the
International Traffic in Arms Regulations, 22 C.F.R. Parts 120 – 130 or (b) a
foreign Person for purposes of reviews of transactions conducted by CFIUS under
the Exon-Florio Amendment.

Section 5.09 Independent Investigation. Buyer has conducted its own independent
investigation, review and analysis of the Business and the Purchased Assets as
it deemed necessary and appropriate, and acknowledges that it has been provided
adequate access to the personnel, properties, assets, premises, books and
records, and other documents and data of Seller for such purpose. Buyer
acknowledges and agrees that: (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Buyer has
relied solely upon its own investigation and the express representations and
warranties of Seller set forth in Article IV of this Agreement (including
related portions of the Disclosure Schedules); and (b) neither Seller nor any
other Person has made any representation or warranty as to Seller,

 

32



--------------------------------------------------------------------------------

the Business, the Purchased Assets or this Agreement, except as expressly set
forth in Article IV of this Agreement (including the related portions of the
Disclosure Schedules). Buyer acknowledges that, with respect to any estimates,
forecasts or projections made available to Buyer and its Representatives,
(i) Buyer is familiar with the uncertainties that are inherent in such
estimates, forecasts and projections, (ii) Buyer has full responsibility for
making its own evaluation about the adequacy and accuracy of such estimates,
projections and forecasts, and (iii) Buyer shall have no claim against Seller
with respect thereto.

ARTICLE VI

COVENANTS

Section 6.01 Closing Conditions. Each Party will use commercially reasonable
efforts to take all actions and do all things necessary and advisable in order
to consummate the Transactions and proceed to the Closing as soon as reasonably
practicable, including comply with its obligations under Section 6.07. None of
the Parties shall take any action to hinder or delay the consummation of the
Transactions.

Section 6.02 Conduct of Business Prior to the Closing. From the Effective Date
until the Closing, except as otherwise provided in this Agreement, the Financial
Model or Section 6.02 of the Disclosure Schedules or consented to in writing by
Buyer (which consent shall not be unreasonably withheld, conditioned or
delayed), (a) Seller shall conduct the Business in the Ordinary Course of
Business in all material respects; and (b) Seller shall not take any action that
would cause any of the changes, events or conditions described in Section 4.05
to occur.

Section 6.03 Access to Information. From the Effective Date until the Closing,
Seller shall provide Buyer and its Representatives reasonable access to and the
right to inspect the properties, assets, premises, Books and Records, Assigned
Contracts and other documents and data related to the Business, at Buyer’s
expense, during normal business hours upon reasonable advance notice to Seller,
under the supervision of Seller’s personnel and in such a manner as not to
interfere with the conduct of the Business or any other businesses of Seller.
Buyer shall, and shall cause its Representatives to, comply with all safety and
security requirements imposed by Seller. All requests by Buyer for access
pursuant to this Section 6.03 shall be submitted or directed exclusively to
Houlihan Lokey or such other individuals as Seller may designate in writing from
time to time. Notwithstanding anything to the contrary in this Agreement, Seller
shall not be required to disclose any information to Buyer if such disclosure
would, in Seller’s sole discretion: (x) cause significant competitive harm to
Seller and its businesses, including the Business, if the transactions
contemplated by this Agreement are not consummated; (y) jeopardize any
attorney-client or other privilege; or (z) contravene any applicable Law,
fiduciary duty or contractual obligation. Prior to the Closing, without the
prior written consent of Seller, which may be withheld for any reason, Buyer
shall not directly or indirectly contact or communicate with any officer,
director, employee, supplier, customer, subcontractor, partner, financing
source, or other business relation of Seller or its Affiliates (except Houlihan
Lokey to the extent permitted by this Section 6.03 or the Confidentiality
Agreement) regarding the Transactions, the operations, prospects or finances of
the Business or to seek any information in connection therewith from such
Person. Notwithstanding the preceding sentence, during the period commencing on
the Initial Drop Dead Date and ending on the earlier to occur of (a) the
termination of this Agreement and (b) 12:01 a.m. PT on the Closing Date (the
“Extension

 

33



--------------------------------------------------------------------------------

Period”), if applicable, and subject to applicable Law, Seller shall provide
Buyer and its Representatives reasonable opportunity to consult with the
Business’s management employees regarding operational matters of the Business;
provided that (A) Buyer must provide advance written notice to Seller of its
desire to meet with such management employees to discuss such operational
matters; and (B) Seller shall have an opportunity to have a Representative
present at any such meeting. Buyer shall, and shall cause its Representatives
to, abide by the terms of the Confidentiality Agreement with respect to any
access or information provided pursuant to this Section 6.03.

Section 6.04 Supplement to Disclosure Schedules. At any time prior to the
Closing, Seller shall have the right (but not the obligation) to supplement or
amend the Disclosure Schedules in writing with respect to any matter arising or
of which Seller becomes aware after the Effective Date (each a “Schedule
Supplement”). Any disclosure in any such Schedule Supplement shall not be deemed
to have cured any inaccuracy in or breach of any representation or warranty
contained in this Agreement, including for purposes of the indemnification or
termination rights contained in this Agreement or determining whether the
condition set forth in Section 7.02(a) has been satisfied; provided, however,
that if Buyer has the right to, but does not elect to, terminate this Agreement
pursuant to Section 9.01(b) within five (5) Business Days after its receipt of
such Schedule Supplement, then Buyer shall be deemed to have irrevocably waived
any right to terminate this Agreement with respect to such matter and to assert
that the condition set forth in Section 7.02(a) has not been satisfied as a
result of such inaccuracy or breach relating to such matter.

Section 6.05 Employees and Employee Benefits.

(a) Buyer shall, or shall cause an Affiliate of Buyer to, offer employment
effective on the Closing Date, to substantially all of the Employees (but in any
event no less than ninety percent (90%) of the Employees as of the Effective
Date), including Employees who are absent due to vacation, family leave,
short-term disability or other approved leave of absence (the Employees who
accept such employment and commence employment on the Closing Date, the
“Transferred Employees”).

(b) During the period commencing on the Closing Date and ending on the date
which is one (1) year from the Closing (or if earlier, the date of the
Transferred Employee’s termination of employment with Buyer or an Affiliate of
Buyer), Buyer shall, or shall cause an Affiliate of Buyer to, provide each
Transferred Employee with a compensation package (including base salary or
hourly wages, target bonus opportunities, retirement and welfare benefits and
severance benefits) that is substantially the same to the compensation packages
provided by Buyer to its employees; provided, however, that such compensation
packages will not result in a material reduction to the compensation packages
provided to the Transferred Employees by Seller.

(c) With respect to any employee benefit plan maintained by Buyer or an
Affiliate of Buyer (collectively, “Buyer Benefit Plans”) for the benefit of any
Transferred Employee, effective as of the Closing, Buyer shall, or shall cause
its Affiliate to, recognize all service of the Transferred Employees with
Seller, as if such service were with Buyer, for vesting and eligibility
purposes; provided, however, such service shall not be recognized to the extent
that (x) such recognition would result in a duplication of benefits or (y) such
service was not recognized under

 

34



--------------------------------------------------------------------------------

the corresponding Benefit Plan. With respect to each health or welfare Buyer
Benefit Plan, subject only to any required approval of the applicable insurance
provider, if any, Buyer shall use commercially reasonable efforts to (i) cause
to be waived any eligibility waiting periods, any evidence of insurability
requirements and the application of any pre-existing condition limitations under
such Buyer Benefit Plan, and (ii) cause each Transferred Employee to be given
credit under such Buyer Benefit Plan for all amounts paid by such Transferred
Employee under any similar Seller Benefit Plan for the plan year that includes
the Closing Date for purposes of applying deductibles, co-payments and
out-of-pocket maximums as though such amounts had been paid in accordance with
the terms and conditions of the applicable Buyer Benefit Plan for the plan year
in which the Closing Date occurs.

(d) On or before the Closing Date, Seller will (i) take any necessary action to
fully vest as of such date each Transferred Employee’s account balances and
other accrued benefits under the EADS N.A. 401(k) Retirement Plan (the “Seller
401(k) Plan”), (ii) take such actions, if any, as may be necessary to provide
for the distribution to each Transferred Employee of his or her vested account
balance under the Seller 401(k) Plan, (iii) permit the Transferred Employees to
elect on the Closing Date (or as soon thereafter as reasonably practicable) a
direct rollover of his or her account balance under the Seller 401(k) Plan to
the extent permitted by applicable Laws to a defined contribution plan
designated by Buyer (the “Buyer 401(k) Plan”), and (iv) cause the Seller 401(k)
Plan to deliver to the Buyer 401(k) Plan as soon as reasonably practicable after
the Closing Date the promissory notes and other loan documentation, if any, of
the Transferred Employee if he or she has elected such a direct rollover in
accordance with the procedures prescribed by Seller (and, if the Transferred
Employee makes a timely election in accordance with such procedures, then Seller
will not cause the Transferred Employee’s loan, if any, to be accelerated under
the Seller 401(k) Plan). The Buyer 401(k) Plan shall accept the direct rollover
of electing Transferred Employees’ benefits in cash and, if applicable,
promissory notes that are not accelerated from the Seller 401(k) Plan. Seller
represents, covenants and agrees with respect to the Seller 401(k) Plan, and
Buyer represents, covenants and agrees with respect to the Buyer 401(k) Plan,
that, as of each date of a rollover described in this paragraph, such plan will
satisfy the requirements of Sections 401(a), (k), and (m) of the Code.

(e) Effective as of the Closing, the Transferred Employees shall cease active
participation in the Benefit Plans. Seller shall remain liable for all eligible
claims for benefits under the Benefit Plans (including the Pension Plans) that
are incurred by the Employees prior to the Closing Date. For purposes of this
Agreement, the following claims shall be deemed to be incurred as follows:
(i) life, accidental death and dismemberment, short-term disability, and
workers’ compensation insurance benefits, on the event giving rise to such
benefits; (ii) medical, vision, dental, and prescription drug benefits, on the
date the applicable services, materials or supplies were provided; and
(iii) long-term disability benefits, on the eligibility date determined by the
long-term disability insurance carrier for the plan in which the applicable
Employee participates. Notwithstanding the foregoing, during the transition
period that begins on the Closing Date and ends on the earlier of: (i) the four
month anniversary of the Closing Date, or (ii) the date the Buyer establishes
medical, vision and dental insurance plans and Transferred Employees and their
eligible spouses and dependents are enrolled under such medical, vision and
dental insurance plans (the “Transition Period”), Seller will provide group
health plan continuation coverage to the Transferred Employees and will accept
payment from Buyer for the applicable premium cost of continuation coverage
under Seller’s group health insurance plan.

 

35



--------------------------------------------------------------------------------

Seller will provide such continued group health plan coverage during the
Transition Period if the Transferred Employees elect continuation of group
health plan coverage in accordance with the group health plan continuation
coverage provisions of Section 601 et seq. of ERISA and Section 4980B of the
Code, as applicable, and Buyer makes timely payment of the premium on behalf of
Transferred Employees for such coverage in the amount of 102% of the applicable
premium (as such term is defined in applicable Treasury Regulations) amounts
until the end of the Transition Period. The premium amount will be paid by Buyer
as soon as practicable, but not later than 10 days prior to the beginning of
each monthly coverage period, except as may otherwise be required by applicable
law. Buyer may determine whether or not to collect a portion of the premium from
the Transferred Employees corresponding to the portion of the applicable premium
paid by such Transferred Employees immediately prior to the Closing Date, but
Buyer will have the sole obligation to collect and remit to Seller the full
premium amount on behalf of the Transferred Employees. Seller will have no
obligation to collect any share of the premium amount from the Transferred
Employees during the Transition Period.

(f) Buyer and Seller intend that the transactions contemplated by this Agreement
should not constitute a separation, termination or severance of employment of
any Employee who accepts an employment offer by Buyer that is consistent with
the requirements of Section 6.05(b), including for purposes of any Benefit Plan
that provides for separation, termination or severance benefits (other than the
Seller 401(k) Plan and the Nonqualified Deferred Compensation Obligations, in
which case the transactions contemplated by this Agreement will be treated as a
separation from service), and that each such Employee will have continuous
employment immediately before and immediately after the Closing. Buyer shall be
liable and hold Seller harmless for: (i) any statutory, common law, contractual
or other severance with respect to any Transferred Employee; and (ii) any claims
relating to the employment of any Transferred Employee arising in connection
with or following the Closing, including without limitation any claims or
liabilities related to failure to comply with the WARN Act or any comparable Law
in effect in the State of California or the State of Missouri.

(g) This Section 6.05 shall be binding upon and inure solely to the benefit of
each of the Parties, and nothing in this Section 6.05, express or implied, shall
confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Section 6.05. Nothing contained herein, express or
implied, shall be construed to establish, amend or modify any benefit plan,
program, agreement or arrangement. The Parties acknowledge and agree that the
terms set forth in this Section 6.05 shall not create any right in any
Transferred Employee or any other Person to any continued employment with Buyer
or any of its Affiliates or compensation or benefits of any nature or kind
whatsoever.

Section 6.06 Confidentiality. The Confidentiality Agreement shall remain in full
force and effect and, in addition, unless otherwise required by applicable Law
or stock exchange requirements (based upon the reasonable advice of outside
counsel), Buyer covenants and agrees to keep confidential, in accordance with
the provisions of the Confidentiality Agreement, information provided pursuant
to this Agreement. If this Agreement is, for any reason, terminated prior to the
Closing, the Confidentiality Agreement and the provisions of this Section 6.06
shall nonetheless continue in full force and effect.

 

36



--------------------------------------------------------------------------------

Section 6.07 Governmental Approvals and Consents. From the Effective Date
through the earlier of the Closing or the termination of this Agreement:

(a) Each Party shall, as promptly as possible, use its commercially reasonable
efforts to obtain, or cause to be obtained, all Consents from all Governmental
Authorities that may be or become necessary for its execution and delivery of
this Agreement and the performance of its obligations pursuant to this Agreement
and the other Transaction Documents. Each Party shall cooperate fully with the
other Party and its Affiliates in promptly seeking to obtain all such Consents.
The parties hereto shall not willfully take any action that will have the effect
of delaying, impairing or impeding the receipt of any required Consents. If
required by the HSR Act, each Party agrees to make an appropriate filing
pursuant to the HSR Act with respect to the transactions contemplated by this
Agreement within ten (10) Business Days after the Effective Date and, until this
Agreement is terminated, to supply as promptly as practicable to the appropriate
Governmental Authority any additional information and documentary material that
may be requested pursuant to the HSR Act. Each Party will consult with the other
in advance of any material meetings or communication (whether in person or
otherwise) with any Governmental Authority in connection with obtaining all such
Consents.

(b) All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either Party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between Seller with
Governmental Authorities in the Ordinary Course of Business, any disclosure
which is not permitted by Law or any disclosure containing confidential
information) shall be disclosed to the other Party hereunder in advance of any
filing, submission or attendance, it being the intent that the Parties will
consult and cooperate with one another, and consider in good faith the views of
one another, in connection with any such analyses, appearances, meetings,
discussions, presentations, memoranda, briefs, filings, arguments, and
proposals. Each Party shall give notice to the other Party with respect to any
meeting, discussion, appearance or contact with any Governmental Authority or
the staff or regulators of any Governmental Authority, with such notice being
sufficient to provide the other Party with the opportunity to attend and
participate in such meeting, discussion, appearance or contact.

(c) Seller and Buyer shall use commercially reasonable efforts to give all
notices to, and obtain all Consents from, all third parties that are described
in Section 4.03 of the Disclosure Schedules and Schedule 5.03; provided,
however, that Seller shall not be obligated to pay any consideration therefor to
any third party from whom Consent is requested.

(d) The Parties shall use commercially reasonable efforts to defend through
litigation on the merits any claim asserted in court by any Person in order to
avoid entry of, or to have vacated or terminated, any Governmental Order
(whether temporary, preliminary or permanent) that would prevent the
consummation of the Closing; provided, that, for the avoidance of doubt, upon
termination of this Agreement, neither Party shall have any further obligation
under this Section 6.07(d).

 

37



--------------------------------------------------------------------------------

Section 6.08 Books and Records.

(a) In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, cooperation under Section 6.12(b), or for any
other reasonable purpose, for a period of five (5) years after the Closing,
Buyer shall:

(i) retain the Books and Records (including personnel files) relating to periods
prior to the Closing in a manner reasonably consistent with the prior practices
of Seller; and

(ii) upon reasonable notice, afford Seller’s Representatives reasonable access
(including the right to make, at Seller’s expense, photocopies), during normal
business hours, to such Books and Records.

(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, cooperation under Section 6.12(b), or for
any other reasonable purpose, for a period of five (5) years after the Closing,
Seller shall:

(i) retain the books and records (including personnel files) in Seller’s
possession which relate to the Business and its operations for periods prior to
the Closing; and

(ii) upon reasonable notice, afford the Buyer’s Representatives reasonable
access (including the right to make, at Buyer’s expense, photocopies), during
normal business hours, to such books and records.

(c) Neither Buyer nor Seller shall be obligated to provide the other Party with
access to any books or records (including personnel files) pursuant to this
Section 6.08 where such access would violate any Law.

Section 6.09 Public Announcements. Unless otherwise required by applicable Law
or stock exchange requirements (based upon the reasonable advice of counsel), no
Party shall make any public announcements in respect of this Agreement or the
transactions contemplated hereby or otherwise communicate with any news media
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned or delayed). The Parties shall cooperate as
to the timing and contents of any such announcement, including furnishing to the
other drafts of all such press releases or announcements prior to their release.

Section 6.10 Bulk Sales Laws. The Parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.

Section 6.11 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) shall be borne and paid by Buyer when due. Buyer shall, at its own
expense, timely file any Tax Return or other document with respect to such Taxes
or fees (and Seller shall cooperate with respect thereto as necessary).

 

38



--------------------------------------------------------------------------------

Section 6.12 Tax Matters.

(a) Apportionment of Ad Valorem and Property Taxes.

(i) All ad valorem taxes, real property taxes, personal property taxes and
similar obligations (“Property Taxes”) attributable to the Purchased Assets,
including Taxes indirectly payable pursuant to a Lease, with respect to a
Straddle Period shall be apportioned as of the Closing Date between Seller and
Buyer determined by prorating such Property Taxes on a daily basis over the
entire Tax period.

(ii) Buyer shall pay or cause to be paid, when due, to the appropriate taxing
authorities all Property Taxes relating to the Purchased Assets for any Straddle
Period. Buyer shall provide Seller with reasonable opportunity to review and
comment on each Property Tax Return prepared by Buyer that relates to a Straddle
Period prior to filing such Property Tax Returns and shall make changes to such
Property Tax Returns reasonably requested by Seller. To the extent Seller
receives invoices for Property Taxes following the Closing which are payable by
Buyer, Seller shall forward such invoices promptly to Buyer. Buyer shall send to
Seller a statement that apportions the Property Taxes between Seller and Buyer
based upon Property Taxes actually invoiced and paid to the taxing authorities
by Buyer for the tax year which includes the Closing Date, with Seller being
responsible for the Property Taxes attributable to the period prior to and
including the Closing Date. This statement shall be accompanied by proof of
Buyer’s actual payment of such Property Taxes for such tax year. Within thirty
(30) days after receipt of such statement and proof of payment, Seller shall
reimburse Buyer for its pro-rated portion of such Property Taxes.

(b) Tax Cooperation. Buyer and Seller shall cooperate fully, to the extent
reasonably requested by the other Party, in connection with the Tax matters
relating to the Business, including the preparation or filing of Tax Returns and
the defense of any Tax dispute. Such cooperation shall include complying with
such Party’s obligations under Section 6.08, granting reasonable access during
normal business to such Party’s employees to provide additional information with
respect to such Tax matters (including such information necessary for Seller to
complete any sales, use or income Tax Returns), and, where appropriate, the
execution of powers of attorney.

(c) Tax Returns. In the event that Buyer believes that a change to a Property
Tax Return requested by Seller pursuant to the provisions of Section 6.12(a)(ii)
is not reasonable or in the event that Buyer and Seller disagree as to an
allocation schedule for a Straddle Period prepared pursuant to the provisions of
Section 6.12(a)(ii), the Parties shall negotiate in good faith to resolve such
disagreement. If they fail to resolve their disagreement within ten (10) days,
the matter shall be referred to the Independent Accountant for its prompt
determination, which determination shall be binding upon the Parties. For the
avoidance of doubt, the Independent Accountant shall accept any change to a
Property Tax Return requested by Seller unless the Independent Accountant
determines that such request was unreasonable. The fees of the Independent
Accountant for such determination shall be divided equally between Seller and
Buyer. The provisions of this Section 6.12(c) shall not be interpreted as
requiring any Property Tax Return to be filed in an untimely manner, but, if the
determination agreed by the parties or made by the Independent Accountant is
agreed or made subsequent to the filing of the Property Tax Return to which it
relates and is inconsistent with the Property Tax Return as filed, an
appropriate amended Property Tax Return shall promptly be filed.

 

39



--------------------------------------------------------------------------------

Section 6.13 Further Assurances. Following the Closing, each of the Parties
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the other
Transaction Documents.

Section 6.14 Replacement of Credit Support Obligations. Buyer shall indemnify
Seller for any claims or drawings on any Support Obligations set forth on
Section 7.03(g) of the Disclosure Schedules after the Closing to the extent that
such Support Obligations are not released or returned by the beneficiary thereof
prior to the Closing, and shall promptly pay Seller for the actual out-of-pocket
costs of and fees incurred by Seller or its Affiliates in connection therewith.
In the event that any Support Obligation maintained by Seller is returned to
Buyer, Buyer shall promptly deliver such replaced Support Obligation to Seller.

Section 6.15 Transition Matters. Buyer acknowledges and agrees that on the
Closing Date, Buyer and its Affiliates shall cease and permanently discontinue
all uses of the “EADS” name, any trademarks associated therewith and any
derivatives thereof (together, the “EADS Name”) and the “AIRBUS” name, any
trademarks associated therewith and any derivatives thereof (together, the
“AIRBUS Name”) and complete the removal of the EADS Name and AIRBUS Name from
all assets, properties and materials of or related to the Business, including
all products, technical information and promotional materials. Notwithstanding
the foregoing, Buyer shall be permitted to use the EADS Name: (a) on invoices,
products, technical information and other deliverables to the extent
specifically required for Buyer to comply with the requirements of any
Government Contract that is an Assigned Contract until the novation thereof, and
(b) for ninety (90) days following the Closing Date, on finished goods and
inventory bearing the EADS Name existing as of Closing, to the extent that it is
impracticable for Buyer to remove the EADS Name from such finished goods and
inventory; provided that Buyer shall indemnify and hold Seller harmless from and
against all Losses incurred or sustained by, or imposed upon, Seller based upon,
arising from or relating to Buyer’s use of the EADS Name. Buyer, for itself and
its Affiliates, agrees that from and after the Closing Date that Buyer and its
Affiliates (a) will not expressly, or by implication, do business as or
represent themselves as Seller, or (b) with respect to products or services sold
or provided by them after the Closing Date, will not represent that such
products or services are those of Seller. Buyer, for itself and its Affiliates,
acknowledges and agrees that neither Buyer nor any of its Affiliates shall have
any rights in the EADS Name or the AIRBUS Name and neither Buyer nor any of its
Affiliates shall contest the ownership or validity of any rights of Seller or
any of its Affiliates in or to the EADS Name or the AIRBUS Name.

Section 6.16 Non-Compete. For a period beginning on the Closing Date until the
date which is two (2) years after the Closing Date (the “Restricted Period”),
Seller will not, directly or indirectly, own, manage, operate, control or
participate in the ownership, management, operation or control of any business,
whether in corporate, proprietorship or partnership form or otherwise, that is
engaged in, or otherwise competes with, the semiconductor segment of the
Business as conducted on the Closing Date in the United States (the “Seller
Competitive

 

40



--------------------------------------------------------------------------------

Activities”). Nothing in this Section 6.16, will restrict or prevent Seller
from, directly or indirectly, maintaining and/or undertaking passive investments
in Persons primarily engaged in the Seller Competitive Activities so long as the
aggregate interest represented by such investments does not exceed five percent
(5%) of any class of the outstanding equity or debt securities of any such
Person.

Section 6.17 Non-Solicit. During the Restricted Period, Seller will not hire or
engage or recruit, solicit or otherwise attempt to employ or engage or enter
into any business relationship with any of the officers or management employees
of the Business as of the Closing Date. Nothing in this Section 6.17 prevents
Seller from (a) general solicitations that are not directed specifically to
these employees or the hiring thereof, or (b) hiring any employee (i) whose
employment was terminated by Buyer or its Affiliates or (ii) who contacts Seller
on their own initiative.

Section 6.18 Financial Arrangements Applicable During Extension Period.

(a) During the Extension Period, if any, Seller will not make any cash
distributions from the Business Bank Accounts to itself or any of its Affiliates
other than payments in respect of the costs, goods and services specified in
clauses (i)-(v) hereof to the extent Seller and/or any of its Affiliates incurs
or pays such costs on behalf of, or provides such goods or services to, the
Business in the Ordinary Course of Business:

(i) payment for the purchase of goods or inventory;

(ii) payment for services under agreements that relate specifically to services
provided directly to the Business, which agreements (A) if existing as of the
Initial Drop Dead Date, are listed in Section 4.06(a) of the Disclosure
Schedules or (B) if entered into after the Initial Drop Dead Date, individually
provide for annual payments of not more than $250,000 or are cancellable without
penalty upon less than 90 days’ notice;

(iii) payment for the Business’s share of outside billings for insurance and
custom clearance fees;

(iv) payment of interest (at a rate not to exceed 3% per annum) on the aggregate
cash advances made by Seller and its Affiliates to or for the benefit of the
Business during the Extension Period; and

(v) payment for other direct costs that are incurred or paid specifically on
behalf of the Business and which would have been incurred and paid directly by
the Business if the Business were a stand-alone entity; provided that, if
requested by Buyer in writing, Seller shall provide evidence to Buyer of any
such direct costs.

(b) Without limiting clause (a) hereof, during the Extension Period:

(i) the Business shall not repay to Seller or any of its Affiliates any cash
advances made by Seller and its Affiliates to or for the benefit of the
Business;

 

41



--------------------------------------------------------------------------------

(ii) the Business shall not pay to Seller or any of its Affiliates the unpaid
interest, if any, as of the Initial Drop Dead Date on cash advances made by
Seller and its Affiliates to or for the benefit of the Business;

(iii) the Business shall not be charged for corporate overhead; and

(iv) all interest accrued in respect of the monies on deposit in the Business
Bank Accounts shall accrue for the benefit of, and shall be paid at Closing to,
Seller.

Section 6.19 Post-Closing Payments in Respect of Purchased Assets. If Seller
receives any payments in respect of the Purchased Assets at any time after the
Closing (other than in respect of checks that have been deposited but have not
yet cleared (i.e., incoming float)), Seller shall (a) receive such payments in
trust for the benefit of Buyer, (b) segregate such funds from Seller’s other
funds and (c) deliver such funds to an account designated in writing by Buyer
within ten (10) days of receipt thereof.

Section 6.20 Post-Closing Litigation Cooperation. So long as any Party is
actively contesting or defending against any action, suit, claim, investigation
or other legal proceeding in connection with (a) the Transactions or (b) any
fact, situation, circumstance, condition, activity, practice, plan, occurrence,
event, incident, action, failure to act or transaction on or prior to the
Closing Date involving the Business, the other Party will reasonably cooperate
with such Party and such Party’s counsel in the contest or defense, make
available their personnel as is reasonably necessary, and provide such testimony
and access to their books and records as will be reasonably necessary in
connection with the contest or defense, at the sole cost and expense of the
contesting or defending Party (unless the contesting or defending Party or one
of its Affiliates is entitled to indemnification therefor under ARTICLE VIII);
provided that the obligations of the Parties under this Section 6.20 shall not
apply to the extent the matter in question involves a dispute between the
Parties.

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.01 Conditions to Obligations of All Parties. The obligations of each
Party to consummate the Transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:

(a) The filings of Buyer and Seller pursuant to the HSR Act, if any, shall have
been made and the applicable waiting period and any extensions thereof shall
have expired or been terminated;

(b) As of the Closing Date, there shall be no Governmental Order in effect that
has the effect of making the transactions contemplated by this Agreement
illegal, otherwise restraining or prohibiting consummation of such transactions
or causing any of the transactions contemplated hereunder to be rescinded
following completion thereof; and

(c) Seller shall have received all Consents set forth in Schedule 7.01(c)(i) and
Buyer shall have received all Consents set forth in Schedule 7.01(c)(ii), in
each case, in form and substance reasonably satisfactory to Buyer and Seller,
and no such Consent shall have been revoked.

 

42



--------------------------------------------------------------------------------

Section 7.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the Transactions shall be subject to the fulfillment or Buyer’s
waiver, at or prior to the Closing, of each of the following conditions:

(a) The representations and warranties of Seller contained in Article IV shall
be true and correct in all respects as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure
of such representations and warranties to be true and correct would not
reasonably be expected to have a Material Adverse Effect;

(b) Seller shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to which it is a party to be performed or
complied with by it prior to or on the Closing Date;

(c) Seller shall have delivered to Buyer duly executed counterparts to the
Transaction Documents (other than this Agreement);

(d) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied (the “Seller Closing
Certificate”);

(e) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying that Seller has taken all
appropriate actions to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby;

(f) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying the names and signatures
of the officers of Seller authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder;

(g) Buyer shall have received a certificate pursuant to Treasury Regulations
Section 1.1445-2(b) (the “FIRPTA Certificate”) that Seller is not a foreign
person within the meaning of Section 1445 of the Code duly executed by Seller;
and

(h) There shall not have been a Material Adverse Effect.

Section 7.03 Conditions to Obligations of Seller. The obligations of Seller to
consummate the Transactions shall be subject to the fulfillment or Seller’s
waiver, at or prior to the Closing, of each of the following conditions:

(a) The representations and warranties of Buyer contained in Article V shall be
true and correct in all respects as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date), except where the failure of
such representations and warranties to be true and correct would not reasonably
be expected to have a material adverse effect on Buyer’s ability to consummate
the transactions contemplated hereby;

 

43



--------------------------------------------------------------------------------

(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to which it is a party to be performed or
complied with by it prior to or on the Closing Date;

(c) Buyer shall have delivered to Seller the Closing Date Purchase Price and
duly executed counterparts to the Transaction Documents (other than this
Agreement);

(d) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 7.03(a) and Section 7.03(b) have been satisfied (the “Buyer Closing
Certificate”);

(e) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that Buyer has taken all
appropriate actions to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby;

(f) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying the names and signatures
of the officers of Buyer authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder; and

(g) Seller shall have received evidence satisfactory to Seller that all Support
Obligations set forth on Section 7.03(g) of the Disclosure Schedules have been
replaced by Buyer with letters of credit, cash collateral, parent company
guaranties or other security in accordance with the terms and conditions of the
applicable Permit or Contract or as otherwise acceptable to the beneficiary
thereof.

Section 7.04 Frustration of Closing Conditions. Neither Buyer nor Seller may
rely on the failure of any condition set forth in Section 7.01, 7.02 or 7.03, as
applicable, to be satisfied if such failure was caused by such Party’s failure
to use such efforts to consummate the Transactions as required by Section 6.07.

ARTICLE VIII

INDEMNIFICATION

Section 8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is fifteen
(15) months from the Closing

 

44



--------------------------------------------------------------------------------

Date; provided, however, that (a) the representations and warranties in
Section 4.01, Section 4.02, Section 4.07, Section 4.15, Section 5.01,
Section 5.02, and Section 5.04 shall survive the Closing Date indefinitely;
(b) the representations and warranties in Section 4.06(e)(i)(D) shall survive
the Closing Date until four (4) years after the Closing; (c) the representations
and warranties in Section 4.12 shall survive the Closing Date until the earlier
of (i) five (5) years after the Closing and (ii) sixty (60) days after the
expiration of the applicable statute of limitations; and (d) the representations
and warranties in Section 4.20 shall remain in full force and effect until sixty
(60) days after the expiration of the applicable statute of limitations. The
covenants or other agreements contained in this Agreement (x) which by their
terms contemplate performance prior to the Closing Date shall survive until the
date that is fifteen (15) months from the Closing Date and (y) which by their
terms contemplate performance after the Closing Date shall survive the Closing
Date for the period contemplated by their terms.

Section 8.02 Indemnification By Seller. Subject to the other terms and
conditions of this Article VIII, Seller shall indemnify Buyer against, and shall
hold Buyer harmless from and against, any and all Losses incurred or sustained
by, or imposed upon, Buyer based upon, arising out of, with respect to or by
reason of:

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement (other than the representations and
warranties set forth in Section 4.06(e)(i)(D));

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement;

(c) any Excluded Asset or any Excluded Liability; or

(d) (i) any inaccuracy in or breach of any of the representations or warranties
of Seller contained in Section 4.06(e)(i)(D) and (ii) for a period of four
(4) years after the Closing Date, any downward indirect rate adjustments
resulting from a Governmental Authority’s final findings following an incurred
cost audit with respect to a Government Contract for work performed prior to the
Closing Date.

Section 8.03 Indemnification By Buyer. Subject to the other terms and conditions
of this Article VIII, Buyer shall indemnify Seller against, and shall hold
Seller harmless from and against, any and all Losses incurred or sustained by,
or imposed upon, Seller based upon, arising out of, with respect to or by reason
of:

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement; or

(c) any Assumed Liability or with respect to the operation of the Business
following Closing.

 

45



--------------------------------------------------------------------------------

Section 8.04 Certain Limitations. The Party making a claim under this Article
VIII is referred to as the “Indemnified Party”, and the Party against whom such
claims are asserted under this Article VIII is referred to as the “Indemnifying
Party”. The indemnification provided for in Section 8.02 and Section 8.03 shall
be subject to the following limitations:

(a) No claim for indemnification may be asserted against either Party, neither
Party shall have any liability whatsoever to the Indemnified Party, for breach
of any representation, warranty, covenant or agreement set forth herein, unless
written notice of such claim is received by the Indemnifying Party describing in
reasonable detail the facts and circumstances with respect to the subject matter
of such claim on or prior to the date on which the representation, warranty,
covenant or agreement on which such claim is based ceases to survive as set
forth in Section 8.01 or Section 8.04(d).

(b) Seller shall not be liable to Buyer for indemnification under
Section 8.02(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.02(a) exceeds one percent (1%) of the Purchase
Price (the “Threshold Amount”), in which event Seller shall be required to pay
or be liable for such Losses from the first dollar; provided, however that the
Threshold Amount shall not apply with respect to a claim for indemnification
based upon, arising out of or with respect to any breach of any representation
and warranty set forth in Section 4.01, Section 4.02, Section 4.07, or
Section 4.15. With respect to any claim as to which Buyer may be entitled to
indemnification under Section 8.02(a), (i) Seller shall not be liable for any
individual or series of related Losses which do not exceed $100,000, and (ii) no
Losses may be claimed by Buyer to the extent such Losses are included in the
calculation of any adjustment to the Purchase Price pursuant to Section 2.06 (in
each case, which Losses shall not be counted toward the Threshold Amount).

(c) The aggregate amount of all Losses for which Seller shall be liable pursuant
to Section 8.02(a) shall not exceed $8,000,000; provided, however that the
limitation set forth in this Section 8.04(c) shall not apply with respect to a
claim for indemnification based upon, arising out of or with respect to any
breach of any representation and warranty set forth in Section 4.01,
Section 4.02, Section 4.07, or Section 4.15 or to any claims arising out of
fraud. The aggregate amount of Losses for which Seller shall be liable pursuant
to Section 8.02(d) shall not exceed $5,000,000 (which amount shall be Buyer’s
exclusive source of recovery for indemnification under Section 8.02(d)). In no
event shall the maximum aggregate liability of Seller with respect to all Losses
under this Agreement, any Transaction Documents or the Transactions in the
aggregate exceed the Purchase Price.

(d) Payments by an Indemnifying Party pursuant to Section 8.02 or Section 8.03
in respect of any Loss shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received or reasonably expected to be
received by the Indemnified Party in respect of any such claim. The Indemnified
Party shall use its commercially reasonable efforts to recover under insurance
policies or indemnity, contribution or other similar agreements for any Losses
prior to seeking indemnification under this Agreement.

 

46



--------------------------------------------------------------------------------

(e) Payments by an Indemnifying Party pursuant to Section 8.02 or Section 8.03
in respect of any Loss shall be reduced by an amount equal to any Tax benefit
realized or reasonably expected to be realized as a result of such Loss by the
Indemnified Party.

(f) In no event shall any Indemnifying Party be liable to any Indemnified Party
for any punitive, incidental, consequential, special or indirect damages,
including loss of future revenue or income, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement, or
diminution of value or any damages based on any type of multiple; provided that
the foregoing limitation shall not apply to indemnification based on a Third
Party Claim.

(g) Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Loss.

(h) Seller shall not be liable under this Article VIII for any Losses related to
any liability that is reflected or reserved for in the Financial Statements or
taken into account in the calculation of Closing Working Capital.

(i) Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall not be entitled to indemnification with respect to any inaccuracy in or
breach of a specific representation or warranty of Seller set forth in this
Agreement to the extent that any of Peter Gundermann, David Burney or Brian
Price has actual knowledge prior to the Closing that such representation or
warranty is untrue or inaccurate, taking into account any materiality or
Material Adverse Effect qualifier in such representation and warranty, which
knowledge is based on or acquired from, in whole or in part, (i) the materials
included in Seller’s electronic data room site maintained by RR Donnelley on
behalf of Seller or (ii) information otherwise actually received by any of
Messrs. Gundermann, Burney and Price in a writing or via electronic mail.

Section 8.05 Indemnification Procedures.

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any action, suit, claim or other legal proceeding
made or brought by any Person who is not a party to this Agreement or an
Affiliate of a Party or a Representative of the foregoing (a “Third Party
Claim”) against such Indemnified Party with respect to which the Indemnifying
Party is obligated to provide indemnification under this Agreement, the
Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense. In the event

 

47



--------------------------------------------------------------------------------

that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.05(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right, at its own cost
and expense, to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. If the Indemnifying Party elects not to compromise or defend such Third
Party Claim or fails to promptly notify the Indemnified Party in writing of its
election to defend as provided in this Agreement, the Indemnified Party may,
subject to Section 8.05(b), pay, compromise, defend such Third Party Claim and
seek indemnification for any and all Losses based upon, arising from or relating
to such Third Party Claim. Seller and Buyer shall cooperate with each other in
all reasonable respects in connection with the defense of any Third Party Claim,
including making available (subject to the provisions of Section 6.06) records
relating to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed),
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within five (5) Business
days after its receipt of such notice, the Indemnified Party may continue to
contest or defend such Third Party Claim and in such event, the maximum
liability of the Indemnifying Party as to such Third Party Claim shall not
exceed the amount of such settlement offer. If the Indemnified Party fails to
consent to such firm offer and also fails to assume defense of such Third Party
Claim, the Indemnifying Party may settle the Third Party Claim upon the terms
set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 8.05(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

(c) Direct Claims. Any claim by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have thirty (30) days after its receipt of
such notice to respond in writing to such Direct Claim. During such thirty
(30) day

 

48



--------------------------------------------------------------------------------

period, the Indemnified Party shall allow the Indemnifying Party and its
Representatives to investigate the matter or circumstance alleged to give rise
to the Direct Claim, and whether and to what extent any amount is payable in
respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Indemnified Party’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such thirty (30) day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.

Section 8.06 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

Section 8.07 Exclusive Remedies. Subject to Section 10.11, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement, shall be pursuant to the indemnification provisions
set forth in this Article VIII. In furtherance of the foregoing, each Party
hereby waives, to the fullest extent permitted under Law, any and all rights,
claims and causes of action for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement it may have against the other parties hereto
and their Affiliates and each of their respective Representatives arising under
or based upon any Law, except pursuant to the indemnification provisions set
forth in this Article VIII. Nothing in this Section 8.07 shall limit any
Person’s right to seek and obtain any equitable relief to which any Person shall
be entitled pursuant to Section 10.11 or to seek any remedy on account of any
fraud by any Party hereto.

ARTICLE IX

TERMINATION

Section 9.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by the mutual written consent of Seller and Buyer;

(b) by Buyer by written notice to Seller if:

(i) a Material Adverse Effect has occurred and cannot be cured by the Drop Dead
Date; or

(ii) any of the conditions set forth in Section 7.01 or Section 7.02 shall not
have been satisfied (or waived by Buyer) by the Drop Dead Date, unless such
failure shall be due to the failure of Buyer to perform or comply with any of
the covenants, agreements or conditions hereof to be performed or complied with
by it prior to the Closing;

 

49



--------------------------------------------------------------------------------

(c) by Seller by written notice to Buyer if any of the conditions set forth in
Section 7.01 or Section 7.03 shall not have been satisfied (or waived by Seller)
by the Drop Dead Date, unless such failure shall be due to the failure of Seller
to perform or comply with any of the covenants, agreements or conditions hereof
to be performed or complied with by it prior to the Closing; or

(d) by Buyer or Seller in the event that:

(i) any Law shall have been enacted that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited; or

(ii) any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the transactions contemplated by this Agreement, and
such Governmental Order shall have become final and non-appealable.

Section 9.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article IX, this Agreement shall forthwith
become void and there shall be no liability on the part of any Party except:

(a) as set forth in this Article IX, Section 6.06 and Article X hereof; and

(b) that nothing herein shall relieve any Party from liability for any
intentional breach of any provision hereof.

ARTICLE X

MISCELLANEOUS

Section 10.01 Expenses. Except as otherwise expressly provided herein (including
Section 6.11 hereof), all costs and expenses, including, without limitation,
fees and disbursements of counsel, financial advisors and accountants, incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such costs and expenses, whether or not the
Closing shall have occurred; provided, however, that Buyer shall be responsible
for all filing and other similar fees payable in connection with any filings or
submissions under the HSR Act.

Section 10.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the first Business Day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 10.02):

 

If to Seller:   

EADS North America, Inc.

2550 Wasser Terrace, Suite 9000

Herndon, VA 20171

   Facsimile:    (703) 466-5601    Attention:    General Counsel

 

50



--------------------------------------------------------------------------------

with a copy to:   

Akin Gump Strauss Hauer & Feld LLP

2029 Century Park East, Suite 2400

Los Angeles, CA 90064

   Facsimile:    (310) 229-1001    Attention:    Carlos M. Bermudez If to Buyer:
  

Astronics Corporation

130 Commerce Way

East Aurora, NY 14052

   Telephone:    (716) 805-1599    Facsimile:    (716) 655-0309    Attention:   
Chief Financial Officer with a copy to:   

Hodgson Russ LLP

The Guaranty Building

140 Pearl Street, Suite 100

Buffalo, NY 14202-4040

   Telephone:    (716) 856-4000    Facsimile:    (716) 849-0349    Attention:   
Robert J. Olivieri, Esq.

Section 10.03 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

Section 10.04 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

51



--------------------------------------------------------------------------------

Section 10.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 10.06 Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous representations, warranties,
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in the other Transaction Documents, the
Exhibits and Disclosure Schedules (other than an exception expressly set forth
as such in the Disclosure Schedules), the statements in the body of this
Agreement will control.

Section 10.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither Party may assign its rights or obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed; provided that Astronics may
assign its rights and obligations as “Buyer” hereunder to the Buyer Assignee if
and only if Astronics provides prior, written notice of such assignment to
Seller. No assignment shall relieve the assigning Party of any of its
obligations hereunder. For purposes of clarification, the assignment by
Astronics to Buyer Assignee of Astronics’ rights and obligations as “Buyer”
hereunder shall not relieve Astronics of any of its obligations as “Buyer”
hereunder.

Section 10.08 No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Section 10.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party. No waiver by any Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the Party so waiving. No
waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

52



--------------------------------------------------------------------------------

Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of New York.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN NEW
YORK CITY, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.10(c).

Section 10.11 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 10.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

SELLER:

EADS NORTH AMERICA, INC.,

a Delaware corporation

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

BUYER:

ASTRONICS CORPORATION,

a New York corporation

By:  

 

Name:   Title:  